EXHIBIT 10.1

--------------------------------------------------------------------------------












$275,000,000 Senior Notes


$120,000,000 Series A Senior Notes due 2016
$155,000,000 Series B Senior Notes due 2018


 of
AGL Capital Corporation, as Issuer
AGL Resources Inc., as Guarantor














______________


Note Purchase Agreement


______________




Dated August 31, 2011















 
 

--------------------------------------------------------------------------------

 


SECTION
HEADING
PAGE
         
SECTION 1.
AUTHORIZATION OF NOTES
1
 
Section 1.1.
Description of Notes
1
 
Section 1.2.
Interest Rate
1
SECTION 2.
SALE AND PURCHASE OF NOTES
3
SECTION 3.
CLOSING
3
SECTION 4.
CONDITIONS TO CLOSING
4
 
Section 4.1.
Conditions to Obligors’ Obligation to Close
4
 
Section 4.2.
Conditions to Purchasers’ Obligation to Close
4
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
6
 
Section 5.1.
Organization; Power and Authority
6
 
Section 5.2.
Authorization, Etc
6
 
Section 5.3.
Disclosure
6
 
Section 5.4.
Organization and Ownership of Shares of Subsidiaries
7
 
Section 5.5.
Financial Statements; Material Liabilities
7
 
Section 5.6.
Compliance with Laws, Other Instruments, Etc
7
 
Section 5.7.
Governmental Authorizations, Etc
8
 
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
8
 
Section 5.9.
Taxes
8
 
Section 5.10.
Title to Property; Leases
8
 
Section 5.11.
Licenses, Permits, Etc
9
 
Section 5.12.
Compliance with ERISA
9
 
Section 5.13.
Private Offering by the Obligors
10
 
Section 5.14.
Use of Proceeds; Margin Regulations
10
 
Section 5.15.
Existing Indebtedness
10
 
Section 5.16.
Foreign Assets Control Regulations
11
 
Section 5.17.
Status under Certain Statutes
11
 
Section 5.18.
Notes Rank Pari Passu
12
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
12
 
Section 6.1.
Purchase for Investment
12
 
Section 6.2.
Source of Funds
12
 
Section 6.3.
Accredited Investor
14
 
Section 6.4.
Access to Information; Knowledge and Experience
14
 
Section 6.5.
Securities Act Exemption
14


 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 7.
INFORMATION AS TO THE OBLIGORS
14
 
Section 7.1.
Financial Reports
14
 
Section 7.2.
Notice of Default or Event of Default
14
 
Section 7.3.
Other Information
14
 
Section 7.4.
Requested Information
15
 
Section 7.5.
Compliance
15
 
Section 7.6.
Visitation
16
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
16
 
Section 8.1.
Maturity
16
 
Section 8.2.
Optional Prepayments with Make-Whole Amount or LIBOR Breakage Amount
16
 
Section 8.3.
Allocation of Partial Prepayments
17
 
Section 8.4.
Maturity; Surrender, Etc.
17
 
Section 8.5.
Purchase of Notes
18
 
Section 8.6.
Make-Whole Amount
18
 
Section 8.7.
Change in Control
20
SECTION 9.
AFFIRMATIVE COVENANTS.
21
 
Section 9.1.
Compliance with Law
21
 
Section 9.2.
Insurance
21
 
Section 9.3.
Maintenance of Properties
21
 
Section 9.4.
Payment of Taxes
21
 
Section 9.5.
Corporate Existence, Etc
21
 
Section 9.6.
Books and Records
22
 
Section 9.7.
Notes and Guaranty to Rank Pari Passu
22
 
Section 9.8.
Guarantors
22
SECTION 10.
NEGATIVE COVENANTS
23
 
Section 10.1.
Merger, Consolidation, Etc
23
 
Section 10.2.
Sale of Assets
24
 
Section 10.3.
Terrorism Sanctions Regulations
24
 
Section 10.4.
Liens
24
 
Section 10.5.
Leverage Ratio
26
 
Section 10.6.
Line of Business
26
 
Section 10.7.
Restricted Payments
26
SECTION 11.
EVENTS OF DEFAULT
26
SECTION 12.
REMEDIES ON DEFAULT, ETC
29
 
Section 12.1.
Acceleration.
29
 
Section 12.2
Other Remedies.
29




  - ii -
 

--------------------------------------------------------------------------------

 



 
Section 12.3
Rescission
30
 
Section 12.4
No Waivers or Election of Remedies, Expenses, Etc.
30
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
30
 
Section 13.1.
Registration of Notes
30
 
Section 13.2.
Transfer and Exchange of Notes
30
 
Section 13.3.
Replacement of Notes
31
SECTION 14.
PAYMENTS ON NOTES
31
 
Section 14.1.
Place of Payment
31
 
Section 14.2.
Home Office Payment
32
SECTION 15.
EXPENSES, ETC
32
 
Section 15.1.
Transaction Expenses
32
 
Section 15.2.
Survival
32
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
33
SECTION 17.
AMENDMENT AND WAIVER
33
 
Section 17.1.
Requirements
33
 
Section 17.2.
Solicitation of Holders of Notes
33
 
Section 17.3.
Binding Effect, etc
34
 
Section 17.4.
Notes Held by the Obligors, etc
34
SECTION 18.
NOTICES
34
SECTION 19.
REPRODUCTION OF DOCUMENTS
35
SECTION 20.
CONFIDENTIAL INFORMATION
35
SECTION 21.
SUBSTITUTION OF PURCHASER
36
SECTION 22.
GUARANTY
36
SECTION 23.
MISCELLANEOUS
39
 
Section 23.1.
Successors and Assigns
39
 
Section 23.2.
Payments Due on Non-Business Days
39
 
Section 23.3.
Accounting Terms
40
 
Section 23.4.
Severability
40




  - iii -
 

--------------------------------------------------------------------------------

 

 

 
Section 23.5.
Construction, etc
40
 
Section 23.6.
Counterparts
40
 
Section 23.7.
Governing Law
41
 
Section 23.8.
Jurisdiction and Process; Waiver of Jury Trial
41
Signature
   
42



- iv -
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
—
INFORMATION RELATING TO PURCHASERS
     
SCHEDULE B
—
DEFINED TERMS
     
SCHEDULE 5.3
—
Disclosure Materials
     
SCHEDULE 5.15
—
Indebtedness Limitations
     
SCHEDULE 10.4
—
Existing Liens
     
EXHIBIT 1(a)
—
Form of Series A Senior Note due 2016
     
EXHIBIT 1(b)
—
Form of Series B Senior Note due 2018
     
EXHIBIT 4.2(e)(a)(i)
—
Form of Opinion of Special Corporate Counsel for the Obligors
     
EXHIBIT 4.2(e)(a)(ii)
—
Form of Opinion of Special Nevada Counsel for the Company
     
EXHIBIT 4.2(e)(a)(iii)
—
Form of Opinion of Special Georgia Counsel for the Obligors
     
EXHIBIT 4.2(e)(b)
—
Form of Opinion of Special Counsel for the Purchasers


  - v -
 

--------------------------------------------------------------------------------

 



 
AGL Capital Corporation
 
AGL Resources Inc.
 
Ten Peachtree Place NE
 
Atlanta, Georgia 30309


$275,000,000 Senior Notes


$120,000,000 Series A Senior Notes due 2016
$155,000,000 Series B Senior Notes due 2018






August 31, 2011




To Each of the Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
AGL Capital Corporation, a Nevada corporation (the “Company”), and AGL Resources
Inc., a Georgia corporation (“Holdings” and together with the Company, the
“Obligors”), each, jointly and severally, agrees with each of the purchasers
whose names appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:
 
 
Section 1.Authorization of Notes.

 
Section 1.1. Description of Notes.  The Company will authorize the issue and
sale of (i) $120,000,000 aggregate principal amount of its Series A Senior Notes
due the fifth anniversary of the Closing (the “Series A Notes”) and
(ii) $155,000,000 aggregate principal amount of its Series B Senior Notes due
the seventh anniversary of the Closing (the “Series B Notes” and, together with
the Series A Notes, the “Notes”, such term shall also include any such notes
issued in substitution therefor pursuant to Section 13).  The Series A Notes and
the Series B Notes shall be substantially in the forms set out in Exhibit 1(a)
and Exhibit 1(b), respectively.  Due and punctual payment of the Obligations (as
defined herein) will be unconditionally guaranteed by Holdings (the “Guaranty”)
as set forth in Section 22 of this Agreement.  Certain capitalized and other
terms used in this Agreement are defined in Schedule B; and references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.
 
Section 1.2. Interest Rate.  (a)(i) During the Fixed Rate Period, the Series A
Notes shall bear interest (computed on the basis of a 360-day year of twelve
30-day months) on the unpaid principal balance thereof at the Applicable
Interest Rate, payable semi-annually, on the date each calendar year that is the
six month anniversary and the twelve month anniversary, respectively, of the
date of issuance, commencing on the date that is the six month anniversary of
the date of issuance (each such date being referred to herein as a “Fixed Rate
Interest Payment Date”), until such principal amount shall have become due and
payable, and, to the extent permitted by applicable law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the applicable Default Rate, payable semi-annually as
aforesaid.
 
 
 

--------------------------------------------------------------------------------

 
(ii)During the Floating Rate Period, the Series A Notes shall bear interest
(computed on the basis of a 360-day year and actual days elapsed) on the unpaid
principal balance thereof at the Applicable Interest Rate, payable quarterly, on
the date each calendar year that is the three month anniversary, the six month
anniversary, the nine month anniversary and the twelve month anniversary,
respectively, of the date of issuance and at maturity, commencing on the date
that is the three month anniversary of the date of the commencement of the
Floating Rate Period (each such date being referred to herein as a “Floating
Rate Interest Payment Date”), until such principal amount shall have become due
and payable, and, to the extent permitted by applicable law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any LIBOR Breakage Amount, at a
rate per annum from time to time equal to the applicable Default Rate, payable
quarterly as aforesaid.
 
(iii)During the Floating Rate Period, the Adjusted LIBOR Rate for the Series A
Notes shall be determined by the Company, and notice thereof shall be given to
the holders of the Series A Notes, within three Business Days after the
beginning of each Interest Period, together with a copy of the relevant screen
used for the determination of LIBOR, a calculation of Adjusted LIBOR Rate for
such Interest Period, the number of days in such Interest Period, the date on
which interest for such Interest Period will be paid and the amount of interest
to be paid to each holder of Series A Notes on such date.  In the event that the
holders of more than 50% in aggregate principal amount of the outstanding
Series A Notes do not concur with such determination by the Company, within ten
Business Days after receipt by such holders of the notice delivered by the
Company pursuant to the immediately preceding sentence, such holders of Series A
Notes shall provide notice to the Company, together with a copy of the relevant
screen used for the determination of LIBOR, a calculation of Adjusted LIBOR Rate
for such Interest Period, the number of days in such Interest Period, the date
on which interest for such Interest Period will be paid and the amount of
interest to be paid to each holder of Series A Notes on such date, and any such
determination made in accordance with the provisions of this Agreement, shall be
presumptively correct absent manifest error.
 
(b)The Series B Notes shall bear interest (computed on the basis of a 360-day
year of twelve 30-day months) on the unpaid principal balance thereof at the
Applicable Interest Rate from the date of issuance, payable semi-annually, on
the date each calendar year that is the six month anniversary and the twelve
month anniversary, respectively, of the date of issuance and at maturity,
commencing on the date that is the six month anniversary of the date of issuance
(each such date being referred to herein as a “Series B Interest Payment Date”),
until such principal amount shall have become due and payable, and, to the
extent permitted by applicable law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the applicable Default Rate, payable semi-annually as aforesaid.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.Sale and Purchase of Notes.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and of the
series specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof.  The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.
 
 
Section 3.Closing.

 
The execution and delivery of the Note Purchase Agreement is occurring at the
offices of Chapman and Cutler LLP, 111 W. Monroe Street, Chicago, Illinois 60603
at 10:00 a.m., Chicago time, on August 31, 2011.  The sale and purchase of the
Notes to be purchased by each Purchaser shall occur at the offices of Chapman
and Cutler LLP, 111 W. Monroe Street, Chicago, Illinois 60603, at 11:00 a.m.,
Chicago time, at a closing (the “Closing”) on or prior to December 31, 2011, on
a date (which shall be a Business Day) as the Company may select with at least 5
Business Days prior written notice to the Purchasers.  If the Closing occurs on
a date on or after November 1, 2011 but prior to December 1, 2011, the per annum
interest rate on the Series A Notes applicable during the Fixed Rate Period
shall be increased by 0.07% and the per annum interest rate on the Series B
Notes shall be increased by 0.05%, and if the Closing occurs on a date on or
after December 1, 2011, the per annum interest rate on the Series A Notes
applicable during the Fixed Rate Period shall be increased by 0.14% and the per
annum interest rate on the Series B Notes shall be increased by 0.10%. At the
Closing the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000, as such Purchaser may request) dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 2079900425950, Account Name: AGL Capital Corp., at Wachovia Bank
N.A., Atlanta, Georgia, ABA #061000227.  If at the Closing the Company shall
fail to tender such Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4.2 shall not have been fulfilled
to such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.Conditions to Closing.



 
Section 4.1. Conditions to Obligors’ Obligation to Close.  The Company’s
obligation to sell the Notes to each Purchaser at the Closing is subject to the
fulfillment to the Obligors’ satisfaction, prior to or at the Closing, of the
following conditions:
 
(a)Representations and Warranties.  The representations and warranties of each
Purchaser in this Agreement shall be correct when made as of the date of this
Agreement and at the time of Closing.
 
(b)Sale of Other Notes.  Contemporaneously with the Closing the Purchasers shall
purchase at least 80% of the Notes to be purchased pursuant to this Agreement.
 
Section 4.2. Conditions to Purchasers’ Obligation to Close. Each Purchaser’s
obligation to purchase and pay for the Notes to be sold to such Purchaser at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, prior to
or at the Closing, of the following conditions:
 
(a)Representations and Warranties.  The representations and warranties of each
Obligor in this Agreement shall be correct when made as of the date of this
Agreement and at the time of the Closing.
 
(b)Performance; No Default.  Each Obligor shall have performed and complied in
all material respects with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing.  
 
(c)Officer’s Certificate.  Each Obligor shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.2(a), 4.2(b) and 4.2(j) have been fulfilled.
 
(d)Secretary’s Certificate.  Each Obligor shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.
 
(e)Opinions of Counsel.  Such Purchaser shall have received opinions in form and
substance reasonably satisfactory to such Purchaser, dated the date of the
Closing (a) from (i) Dewey & LeBoeuf LLP, special corporate counsel for the
Obligors, covering the matters set forth in Exhibit 4.2(e)(a)(i), (ii) Woodburn
and Wedge, special Nevada counsel for the Company, covering the matters set
forth in Exhibit 4.2(e)(a)(ii) and (iii) Kilpatrick Townsend & Stockton LLP,
special Georgia counsel for the Obligors, covering the matters set forth in
Exhibit 4.2(e)(a)(iii), and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Obligors hereby instruct their counsel to deliver such opinions
to the Purchasers), and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.2(e)(b).
 
 
4

--------------------------------------------------------------------------------

 
(f)Purchase Permitted By Applicable Law, Etc.  On the date of the Closing such
Purchaser’s purchase of Notes shall (a) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
 
(g)Sale of Other Notes.  Contemporaneously with the Closing the Company shall
sell to each other Purchaser the Notes to be purchased by it at the Closing as
specified in Schedule A such that at least 80% of the principal amount of Notes
to be purchased pursuant to this Agreement are purchased at the Closing.
 
(h)Payment of Special Counsel Fees.  Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.2(e) to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Closing.
 
(i)Private Placement Number.  A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for each series of Notes.
 
(j)Changes in Corporate Structure.  No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Section 5.5 (other than the
Merger).  
 
(k)Funding Instructions.  At least three Business Days prior to the date of the
Closing, each Purchaser shall have received written instructions signed by a
Responsible Officer on letterhead of the Company confirming the bank and account
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
 
 
5

--------------------------------------------------------------------------------

 
(l)Proceedings and Documents.  All corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be satisfactory to such
Purchaser and its special counsel, and such Purchaser and its special counsel
shall have received all such counterpart originals or certified or other copies
of such documents as such Purchaser or such special counsel may reasonably
request.
 
 
Section 5.Representations and Warranties of the Obligors.

 
Each Obligor represents and warrants to each Purchaser that:
 
Section 5.1. Organization; Power and Authority.  Such Obligor is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such Obligor has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and, in the case of
the Company, the Notes and to perform the provisions hereof and thereof.
 
Section 5.2. Authorization, Etc.  This Agreement has been duly authorized by all
necessary corporate action on the part of each Obligor and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes a legal, valid and binding obligation enforceable
against each Obligor in accordance with its terms, and upon execution and
delivery thereof each Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except in each case as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
Section 5.3. Disclosure.  The Obligors, through their agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Goldman, Sachs & Co., Wells Fargo
Securities, LLC, Morgan Stanley & Co. LLC and SunTrust Robinson Humphrey, Inc.
have delivered to each Purchaser a copy of a Private Placement Memorandum, dated
July 12, 2011 (the “Memorandum”), relating to the transactions contemplated
hereby.  This Agreement, the Memorandum and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Obligors in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Section 5.5 (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements delivered to each Purchaser prior to July 22, 2011
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole and including any information incorporated therein by reference, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading, in light of the
circumstances under which they were made.  Except as disclosed in the
information included or incorporated by reference in the Disclosure Documents,
since December 31, 2010, there has been no change in the financial condition,
operations, business or properties of the Obligors or any of its Subsidiaries
except changes that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
Section 5.4. Organization and Ownership of Shares of Subsidiaries.  (a) Each of
the Subsidiaries that is included on Exhibit 21 to Holdings’ Annual Report on
Form 10-K for the year ended December 31, 2010 (the “Form 10-K”) has been duly
organized and is validly existing as a corporation or limited partnership, as
the case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation, has corporate or other power and authority to own,
lease and operate its properties and to conduct its business and is duly
qualified as a foreign corporation or limited partnership, as the case may be,
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.
 
(b)All of the outstanding shares of Capital Stock of each Subsidiary shown in
Exhibit 21 to the Form 10-K as being owned by Holdings and its Subsidiaries have
been validly issued, are fully paid and nonassessable.
 
Section 5.5. Financial Statements; Material Liabilities.  The consolidated
financial statements of Holdings and its Subsidiaries contained in the Form 10-K
and Holdings’ Quarterly Report on Form 10-Q for the quarterly period ended
June 30, 2011 (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of Holdings
and its Subsidiaries as of the respective dates specified in such financial
statements and the consolidated results of their operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  Holdings and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or are
not otherwise disclosed in the Disclosure Documents.
 
Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of this Agreement and the Notes by the
Company will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under (A) the corporate charter or by-laws of
any Obligor or any Subsidiary or (B) any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease or any other agreement or instrument
to which any Obligor or any Subsidiary is bound or by which any Obligor or any
Subsidiary or any of its respective properties may be bound or affected (except
for such contravention, breach, default or Lien described in (B) above that
would not result in a Material Adverse Effect), (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to any Obligor or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.
 
 
7

--------------------------------------------------------------------------------

 
Section 5.7. Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Obligor of this Agreement and the Notes, other than such as have been
obtained or made, as applicable.  
 
Section 5.8. Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of any Obligor, threatened against or affecting any Obligor
or any Subsidiary or any property of any Obligor or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(b)Neither any Obligor nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws, the USA Patriot Act
or any of the other laws and regulations referred to in Section 5.16) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
Section 5.9. Taxes.  Each Obligor and its Subsidiaries have filed or caused to
be filed all income tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by them, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggregate Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Obligors or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.  The Federal
income tax liabilities of Holdings and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2007.    
 
Section 5.10. Title to Property; Leases.  Each Obligor and its Subsidiaries have
good and sufficient title to its Material properties, including all such
properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by any Obligor or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement,
except for those defects in title and Liens that, individually or in the
aggregate, would not have a Material Adverse Effect.  All Material leases are
valid and subsisting and are in full force and effect in all material respects.
 
 
8

--------------------------------------------------------------------------------

 
Section 5.11. Licenses, Permits, Etc.  Each Obligor and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have a Material Adverse Effect.  
 
Section 5.12. Compliance with ERISA.  (a) Each Obligor and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect.  Neither any
Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by any Obligor or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Obligors or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
 
(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $75,000,000 in the case of
any single Plan and by more than $100,000,000 in the aggregate for all Plans.
The term “benefit liabilities” has the meaning specified in section 4001 of
ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
 
(c)The Obligors and their ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d)The expected postretirement benefit obligation (determined as of the last day
of Holdings’ most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
Holdings and its Subsidiaries is not Material.
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not result in a non-exempt prohibited transaction described
in section 406(a)(1)(A)-(D) of ERISA or section 4975(c)(1)(A)-(D) of the
Code.  The representation to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.
 
 
9

--------------------------------------------------------------------------------

 
Section 5.13. Private Offering by The Obligors.  Neither any Obligor nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than the Purchasers and
not more than 70 other Institutional Investors, each of which has been offered
the Notes at a private sale for investment.  Neither any Obligor nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
 
Section 5.14. Use of Proceeds; Margin Regulations.  The Company will apply the
proceeds of the sale of the Notes for (i) the partial payment of the cash
consideration and expenses in connection with the Merger, (ii) the repayment of
Holdings’ outstanding commercial paper and (iii) general corporate purposes.  No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 5% of the value of the consolidated assets of Holdings and
its Subsidiaries and Holdings does not have any present intention that margin
stock will constitute more than 5% of the value of such assets.  As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
 
Section 5.15. Existing Indebtedness.  (a)  The Form 10-K sets forth a complete
and correct list of all outstanding Indebtedness of Holdings and its
Subsidiaries as of December 31, 2010, since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of Holdings or its Subsidiaries
(except for (i) $300 million Senior Notes of the Company that matured in January
2011, (ii) $500 million Senior Notes of the Company issued on March 21, 2011 and
(iii) as disclosed in the information included or incorporated by reference in
the Disclosure Documents).  Neither any Obligor nor any Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Indebtedness of any Obligor or such Subsidiary and no event
or condition exists with respect to any Indebtedness of any Obligor or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
 
(b)Neither any Obligor nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of any
Obligor or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of any Obligor, except as specifically indicated in
Schedule 5.15.
 
 
10

--------------------------------------------------------------------------------

 
Section 5.16. Foreign Assets Control Regulations.  (a) Neither any Obligor nor
any Affiliated Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control of the U.S. Department of Treasury (“OFAC”) (an “OFAC
Listed Person”) or is otherwise a Person officially sanctioned by the United
States of America pursuant to any of the regulations administered or enforced by
OFAC (31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation
(including, but not limited to, the International Emergency Economic Powers Act,
the USA Patriot Act and CISADA) or executive order relating thereto (including,
but not limited to, the Anti-Terrorism Order) (collectively, the “OFAC Sanction
Laws”); or (ii) a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person, or (y) the government of a country subject to comprehensive U.S.
economic sanctions administered by OFAC, including but not limited to, Iran,
Sudan, Cuba, Burma, Syria and North Korea (the “Country Sanctions”); or (iii) a
Person subject to the Country Sanctions (each OFAC Listed Person and each other
entity described in clause (ii), a “Blocked Person”).
 
(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by any Obligor or indirectly through any Affiliated Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person or in violation of any OFAC Sanction Laws.
 
(c)To the Obligors’ actual knowledge after making due inquiry, neither any
Obligor nor any Affiliated Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. Each Obligor has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law),
to ensure that such Obligor and each Affiliated Entity is and will continue to
be in compliance with all applicable current and future Anti-Money Laundering
Laws.
 
(d)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage.  Each Obligor has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that such Obligor and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.
 
Section 5.17. Status under Certain Statutes.  Neither any Obligor nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, or is subject to regulation under the ICC Termination Act of 1995, as
amended, or the Federal Power Act, as amended.  
 
 
11

--------------------------------------------------------------------------------

 
Section 5.18. Notes Rank Pari Passu.  The obligations of each Obligor under this
Agreement and the Notes (in the case of the Company) rank pari passu in right of
payment with all other senior unsecured Indebtedness (actual or contingent) of
such Obligor.  
 
 
Section 6.Representations of the Purchasers.

 
Each Purchaser severally represents and warrants to each Obligor that:
 
Section 6.1. Purchase for Investment.  Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to and does not intend to register the Notes.
 
Section 6.2. Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:
 
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60 (issued July 12, 1995)) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
 
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
 
 
12

--------------------------------------------------------------------------------

 
(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets in such pooled separate account or
collective investment fund; or
 
(d)(i) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V(a) of the
QPAM Exemption), (ii) the assets of the investment fund do not include assets of
any employee benefit plan whose assets managed by such QPAM when combined with
the assets of all other employee benefit plans established or maintained by the
same employer or by an affiliate (within the meaning of Section V(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization and
managed by such QPAM, exceed 20% of the total client assets managed by such
QPAM, (iii) the conditions of Part I(c) and (g) of the QPAM Exemption are
satisfied, (iv) as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such Person exercises control over the management or
policies of the Company by reason of its ownership interest), and (v) the
identity of such QPAM and the names of all employee benefit plans whose assets
are included in such investment fund have been disclosed to the Company in
writing pursuant to this clause (d); or
 
(e)(i) the Source constitutes assets of one or more “plans” (within the meaning
of Section IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption), (ii) the conditions of Part I(a), (g) and (h) of the INHAM Exemption
are satisfied, (iii) as of the last day of its most recent calendar quarter,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 10%
or more interest in the Company and (iv) the identity of such INHAM and the
name(s) of the plan(s) whose assets constitute the Source have been disclosed to
the Company in writing pursuant to this clause (e); or
 
(f)the Source is a governmental plan; or
 
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
 
13

--------------------------------------------------------------------------------

 
(h)the Source does not include assets of any employee benefit plan, subject to
Title I of ERISA or any “plan” (within the meaning of Section 4975(e)(1) of the
Code) to which Section 4975 of the Code applies.
 
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.
 
Section 6.3. Accredited Investor.  Each Purchaser severally represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).
 
Section 6.4. Access to Information; Knowledge and Experience.  Each Purchaser
severally represents that it (i) has been furnished with or has had access to
the information it has requested from the Obligors, (ii) has had an opportunity
to discuss with management of the Obligors the business and financial affairs of
the Obligors and (iii) has such knowledge and experience in business and
financial matters and with respect to investments in securities similar to the
Notes that it is capable of evaluating the risks and merits of this investment.
 
Section 6.5. Securities Act Exemption.  Each Purchaser severally represents that
it understands and acknowledges that the offering and sale of the Notes are
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) of the Securities Act.
 
 
Section 7.Information as to the Obligors.

 
Section 7.1. Financial Reports.  If Holdings (or any successor thereto) shall no
longer file annual or quarterly reports with the SEC, Holdings shall transmit to
each holder of Notes that is an Institutional Investor, (i) within ninety (90)
days after the end of each fiscal year the annual audited financial statements
that would be required to be included in an annual report filed with the SEC
pursuant to the Securities Exchange Act of 1934 for such fiscal year, and
(ii) within forty-five (45) days after the end of each fiscal quarter the
quarterly unaudited financial statements that would be required to be included
in a quarterly report filed with the SEC pursuant to the Securities Exchange Act
of 1934 for such fiscal quarter.
 
Section 7.2. Notice of Default or Event of Default.  The Obligors shall deliver
to each holder of Notes that is an Institutional Investor promptly, and in any
event within five (5) days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Obligors are taking
or propose to take with respect thereto.
 
Section 7.3. Other Information.  If Holdings (or any successor thereto) shall no
longer file annual or quarterly reports with the SEC, Holdings shall transmit to
each holder of Notes that is an Institutional Investor:
 
 
14

--------------------------------------------------------------------------------

 
(a)ERISA Matters — promptly, and in any event within five (5) days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Obligors or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or
 
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; and
 
(b)Notices from Governmental Authority — promptly, and in any event within 30
days after receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect.
 
Section 7.4. Requested Information.  The Obligors shall provide to each holder
of Notes that is an Institutional Investor, with reasonable promptness, such
data and information relating to the business, operations, affairs, financial
condition, assets or properties of any Obligor or any of its Subsidiaries or
relating to the ability of any Obligor to perform its obligations hereunder and
the Company to perform its obligations under this Agreement or the Notes as from
time to time may be reasonably requested by any holder of Notes.
 
Section 7.5. Compliance.  Within ninety (90) days after the end of each fiscal
year and within forty-five (45) days after the end of each fiscal quarter of
Holdings, the Obligors shall deliver to each holder of Notes that is an
Institutional Investor:
 
(a)Covenant Compliance — a certificate of a Senior Financial Officer setting
forth the information (including detailed calculations) required in order to
establish whether the Obligors were in compliance with the requirements of
Section 10.5 during the most recent quarterly fiscal period (including the
calculation of the maximum ratio permissible under the terms of such Section,
and the calculation of the ratio then in existence); and
 
 
15

--------------------------------------------------------------------------------

 
(b)Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of each Obligor
and its Subsidiaries from the beginning of the quarterly period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Obligors shall have taken or proposes to
take with respect thereto.
 
Section 7.6. Visitation.  The Obligors shall permit the representatives of each
holder of Notes that is an Institutional Investor:
 
(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Obligors, to visit the
principal executive office of each Obligor, to discuss the affairs, finances and
accounts of Holdings and its Subsidiaries with the Obligors’ officers, and, with
the consent of the Obligors (which consent shall not be unreasonably withheld)
to visit the other offices and properties of Holdings and each Subsidiary, in
each case no more than once per calendar year, as may be reasonably requested in
writing; and
 
(b)Default — if a Default or Event of Default then exists, at the expense of the
Obligors to visit and inspect any of the offices or properties of any Obligor or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Obligors authorize
such accountants to discuss the affairs, finances and accounts of the Obligors
and their Subsidiaries), all at such times and as often as may be requested.
 
 
Section 8.Payment and Prepayment of the Notes.

 
Section 8.1. Maturity.  As provided therein, the entire unpaid principal balance
of each series of Notes shall be due and payable on the stated maturity date
thereof.
 
Section 8.2. Optional Prepayments with Make-Whole Amount or LIBOR Breakage
Amount.  (a)  The Company may, at its option, upon notice as provided below,
prepay at any time all, or from time to time any part of, the Notes, in an
amount not less than 5% of the aggregate principal amount of the Notes then
outstanding in the case of a partial prepayment at 100% of the principal amount
so prepaid, plus (i) with respect to the Series A Notes during the Fixed Rate
Period or with respect to the Series B Notes at any time, the Make-Whole Amount
or (ii) with respect to the Series A Notes during the Floating Rate Period, the
LIBOR Breakage Amount (unless the date specified for prepayment is a Floating
Rate Interest Payment Date), as applicable, determined for the prepayment date
with respect to such principal amount.  The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than 30 days and not more than 60 days prior to the date fixed for such
prepayment.  Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation.  Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.
 
 
16

--------------------------------------------------------------------------------

 
(b)The term “LIBOR Breakage Amount” shall mean any loss, cost or expense (other
than lost profits) actually incurred by any holder of a Series A Note during the
Floating Rate Period as a result of any payment or prepayment of any Series A
Note on a day other than a regularly scheduled Floating Rate Interest Payment
Date for such Series A Note or at the scheduled maturity (whether voluntary,
mandatory, automatic, by reason of acceleration or otherwise), and any loss or
expense arising from the liquidation or reemployment of funds obtained by it or
from fees payable to terminate the deposits from which such funds were obtained,
provided that any such loss, cost or expense shall be limited to the time period
from the date of such prepayment through the earlier of (i) the next Floating
Rate Interest Payment Date, or (ii) the maturity date of the Series A
Notes.  Each holder shall determine the LIBOR Breakage Amount with respect to
the principal amount of its Series A Notes then being paid or prepaid (or
required to be paid or prepaid) by written notice to the Company setting forth
such determination in reasonable detail not less than two Business Days prior to
the date of prepayment in the case of any prepayment pursuant to Section 8.2(a)
or Section 8.7 and not less than one Business Day in the case of any prepayment
required by Section 12.1.  Each such determination shall be presumptively
correct absent manifest error.
 
Section 8.3. Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.
 
Section 8.4. Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount or LIBOR Breakage
Amount, if any.  From and after such date, unless the Company shall fail to pay
such principal amount when so due and payable, together with the interest and
Make-Whole Amount or LIBOR Breakage Amount, if any, as aforesaid, interest on
such principal amount shall cease to accrue.  Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
 
 
17

--------------------------------------------------------------------------------

 
Section 8.5. Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions.  Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days.  If the holders
of more than 51% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 5 Business Days from its receipt of such notice to accept such
offer.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
 
Section 8.6. Make-Whole Amount.  
 
“Make-Whole Amount” means, with respect to any Series A Note during the Fixed
Rate Period or with respect to any Series B Note at any time, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the maturity date
of the Series A Notes will be deemed to be the date that is the three year
anniversary of the date of issuance of such Notes (and no amounts will be paid
with respect to the interest payments that would have been due on the Series A
Notes during the Floating Rate Period), and the following terms have the
following meanings:
 
“Called Principal” means, with respect to any Note of any series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note of
any series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
 
18

--------------------------------------------------------------------------------

 
“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any series, 0.50% plus the yield to maturity calculated by using (i) the yields
reported, as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to Called Principal on screen “PX-1”
on the Bloomberg Financial Market Service (or such other display as may replace
Page PX1) for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date, with respect to
such Called Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded on the run U.S. Treasury
securities having a constant maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date.
 
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable actively traded on the run U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable actively traded on the run U.S. Treasury security
with the maturity closest to and less than such Remaining Average Life.  The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or Section 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note of any
series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
 
 
19

--------------------------------------------------------------------------------

 
Section 8.7. Change in Control.   
 
(a)Notice of Change in Control. The Company will, within 15 Business Days after
any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of
Notes.  If a Change in Control has occurred, such notice shall contain and
constitute an offer to prepay Notes as described in subparagraph (b) of this
Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.
 
(b)Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in the case of this Section 8.7(b) only, “holder” in respect of
any Note registered in the name of a nominee for a disclosed beneficial owner
shall mean such beneficial owner) on a date specified in such offer (the
“Proposed Prepayment Date”) and such date shall be not less than 20 days and not
more than 30 days after the date of such offer (if the Proposed Prepayment Date
shall not be specified in such offer, the Proposed Prepayment Date shall be the
20th day after the date of such offer).
 
(c)Acceptance; Rejection.  A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Company at least 5 Business Days prior to
the Proposed Prepayment Date.  A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.7 shall be deemed to constitute
a rejection of such offer by such holder.
 
(d)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, but without
the payment of the Make-Whole Amount, together with interest on such Notes
accrued to the date of prepayment and, with respect to the Series A Notes, the
applicable LIBOR Breakage Amount with respect thereto determined for the date
fixed for such prepayment (unless the date specified for prepayment is during
the Fixed Rate Period or is a Floating Rate Interest Payment Date).  The
prepayment shall be made on the Proposed Prepayment Date.
 
(e)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.
 
(f)“Change in Control” Defined.  “Change in Control” means (means an event or
series of events by which:
 
(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 30% of the outstanding common stock of Holdings or (ii) the board of
directors of Holdings shall cease to consist of a majority of Continuing
Directors.  
 
 
20

--------------------------------------------------------------------------------

 
 
 
Section 9.Affirmative Covenants.

 
So long as any of the Notes are outstanding:
 
Section 9.1. Compliance with Law.  Without limiting Section 10.3, each Obligor
will and will cause each of its Subsidiaries to comply with all laws, ordinances
or governmental rules or regulations to which each of them is subject,
including, without limitation, ERISA, the USA Patriot Act, and the other laws
referred to in Section 5.16 and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
Section 9.2. Insurance.  Each Obligor will and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
Section 9.3. Maintenance of Properties.  Each Obligor will and will cause each
of its Subsidiaries to keep all properties useful and necessary in their
respective businesses in good working order and condition, ordinary wear and
tear excepted.
 
Section 9.4. Payment of Taxes.  Each Obligor will and will cause each of its
Subsidiaries to file all income tax or similar tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies payable by any of them, to the extent the same have become due and
payable and before they have become delinquent, provided that neither an Obligor
nor any Subsidiary need pay any such tax, assessment, charge or levy if (i) the
amount, applicability or validity thereof is contested by an Obligor or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
such Obligor or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Obligors or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges and levies in the aggregate
would not reasonably be expected to have a Material Adverse Effect.
 
Section 9.5. Corporate Existence, Etc.  Subject to Section 10.1, each Obligor
will at all times preserve and keep in full force and effect its corporate
existence.  Subject to Sections 10.1 and 10.2, each Obligor will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries and all rights and franchises of each Obligor and its
Subsidiaries unless, in the good faith judgment of the Obligors, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.
 
 
21

--------------------------------------------------------------------------------

 
Section 9.6. Books and Records.  Each Obligor will, and will cause each of its
Subsidiaries to, maintain in all material respects proper books of record and
account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over each Obligor
or such Subsidiary, as the case may be.
 
Section 9.7. Notes and Guaranty to Rank Pari Passu.  The Notes and Guaranty and
all other obligations under this Agreement of each Obligor are and at all times
shall remain direct and unsecured obligations of each Obligor ranking pari passu
as against the assets of such Obligor with all other Notes from time to time
issued and outstanding hereunder without any preference among themselves and
pari passu with all Indebtedness outstanding under any Credit Agreement and all
other present and future unsecured Indebtedness (actual or contingent) of the
Obligors which is not expressed to be subordinate or junior in rank to any other
unsecured Indebtedness of the Obligors.
 
Section 9.8. Guarantors.  The Obligors will cause any Subsidiary which becomes
liable for (either as a borrower or a guarantor) Indebtedness in respect of any
Credit Agreement, to enter into a subsidiary guaranty agreement which shall be
in a form substantially comparable to and not more restrictive than such
guaranty and otherwise reasonably acceptable to the Obligors and the Required
Holders providing for a guaranty of the obligations of the Obligors under the
Notes and this Agreement (a “Subsidiary Guaranty”) and to deliver to each of the
holders of the Notes (substantially concurrently with the incurrence of any such
guaranty obligation pursuant to any Credit Agreement) the following items:
 
(i)a certificate signed by an authorized Responsible Officer of the Obligors
making representations and warranties substantially to the effect of those
contained in Sections 5.4(a), 5.6 and 5.7, with respect to such Subsidiary and
the Subsidiary Guaranty, as applicable; and
 
(ii)an opinion of external counsel for the Obligors addressed to each of the
holders of the Notes reasonably satisfactory to the Required Holders,
substantially to the effect that the Subsidiary Guaranty by such Person has been
duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding obligation of such Person enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
 
22

--------------------------------------------------------------------------------

 
The holders of the Notes agree to discharge and release any Subsidiary Guarantor
from any Subsidiary Guaranty upon the written request of the Obligors, provided
that (i) such Subsidiary Guarantor has been released and discharged (or will be
released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of the Credit Agreement and the Obligors so certify to the holders of
the Notes in a certificate of a Responsible Officer, (ii) at the time of such
release and discharge, the Obligors shall deliver a certificate of a Responsible
Officer to the holders of the Notes stating that no Default or Event of Default
exists, and (iii) if any fee or other form of consideration is given to any
holder of Indebtedness of the Obligors for the purpose of such release, holders
of the Notes shall receive equivalent consideration.
 
 
Section 10.Negative Covenants.

 
So long as any of the Notes are outstanding:
 
Section 10.1. Merger, Consolidation, Etc.  The Obligors will not, and will not
permit any of their respective Subsidiaries to, consolidate with or merge with
any other Person or convey, transfer or lease substantially all of its assets in
a single transaction or series of transactions to any Person; provided that:
 
(1)any Subsidiary of the Obligors may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) any Obligor or a wholly-owned
Subsidiary so long as in any merger or consolidation involving any Obligor, such
Obligor shall be the surviving or continuing corporation and so long as any
merger or consolidation of the Company and Holdings, Holdings shall be the
surviving or continuing corporation, or (ii) any other Person so long as the
survivor is a Subsidiary, or (y) convey, transfer or lease all of its assets in
compliance with the provisions of Section 10.2(ii); and
 
(2)the foregoing restriction does not apply to the consolidation or merger of
any Obligor with, or the conveyance, transfer or lease of substantially all of
the assets of such Obligor in a single transaction or series of transactions to,
any Person so long as:
 
(a)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of such Obligor as an entirety, as the case may be (the “Successor
Corporation”), shall be a solvent entity organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia;
 
(b)if such Obligor is not the Successor Corporation, such Successor Corporation
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each agreement, covenant and
condition of this Agreement (including the Guaranty) and the Notes (pursuant to
such agreements and instruments as shall be reasonably satisfactory to the
Required Holders), and the Successor Corporation shall have caused to be
delivered to each holder of Notes (A) an opinion of nationally recognized
independent counsel, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and (B) an
acknowledgment from each Subsidiary Guarantor that the Subsidiary Guaranty, if
any, continues in full force and effect; and
 
 
23

--------------------------------------------------------------------------------

 
(c)immediately before and after giving effect to such transaction no Default or
Event of Default would exist (it being agreed that, for purposes of determining
compliance with Section 10.5, such transaction shall be treated on a pro forma
basis for the relevant period as having been consummated as of the last day of
the immediately preceding fiscal quarter).
 
No such conveyance, transfer or lease of all or substantially all of the assets
of any Obligor shall have the effect of releasing such Obligor or Successor
Corporation that shall theretofore have become such in the manner prescribed in
this Section 10.1 from its liability under this Agreement.
 
The provisions of this Section 10.1 shall not limit the rights of the holders of
Notes under Section 8.7.
 
Section 10.2. Sale of Assets.  The Obligors will not, and will not permit any of
their respective Subsidiaries to, other than in connection with a conveyance,
transfer or lease of all or substantially all of the assets of any Obligor made
in compliance with the provisions of Section 10.1, lease, sell or otherwise
dispose of its Property to any other Person, except:
 
(i) Sales of inventory in the ordinary course of business; or
 
(ii)Leases, sales or other dispositions of its property that, together with all
other property of the Obligors and their Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute all
or substantially all of the property of Holdings and its Subsidiaries.
 
Section 10.3. Terrorism Sanctions Regulations.  The Company will not and will
not permit any Affiliated Entity to (a) become an OFAC Listed Person or (b) have
any investments in, or engage in any dealings or transactions with any Blocked
Person.
 
Section 10.4. Liens. The Obligors will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any Property of any Obligor or any Subsidiary except:
 
(a)Mechanics’, materialmen’s, carriers’, and other similar Liens arising in the
ordinary course of business that are not overdue for a period longer
than 30 days or that are being contested in good faith by appropriate
proceedings;
 
 
24

--------------------------------------------------------------------------------

 
(b)Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c)Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of Holdings in conformity with GAAP;
 
(d)Liens in respect of judgments or awards pending appeal (other than judgments
or awards not constituting an Event of Default under Section 11(i)) so long as
execution is not levied thereunder, and Liens in favor of plaintiff or defendant
in any action before a court or a tribunal as security for costs or expenses
where such action is being prosecuted or defended in the bona fide interest of
Holdings or any other Group Member;
 
(e)Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
(f)Liens on any fixed or capital assets to secure the purchase of or the cost of
construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations) provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 10.5; (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(g)Liens (x) outstanding on or over any assets acquired after the date of this
Agreement, (y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h)Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
(i)Liens existing as of the date of this Agreement and set forth on
Schedule 10.4 as renewed, extended, refinanced or replaced, provided that such
renewal, extension, refinancing, or replacement does not cover any other assets
or increase the obligations secured thereby;
 
(j)Liens on the property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any other Group Member and not incurred in
contemplation with such merger or consolidation; and
 
 
25

--------------------------------------------------------------------------------

 
(k)Liens not permitted by subsections (a) through (j) above, if the aggregate
amount of all obligations of the Obligors or any Subsidiary secured by all such
Liens not so permitted by subsections (a) through (j) above does not at any time
exceed 15% of Consolidated Net Worth; providedfurther that, no such Liens
permitted under this Section 10.4(k) may secure any obligations under any Credit
Agreement.
 
Section 10.5. Leverage Ratio.  The Obligors will not permit the ratio of
Consolidated Total Debt to Total Capitalization to be greater than 0.70:1.00 as
of (i) the end of any fiscal month of Holdings (as determined by Holdings and
the Company based on their internal fiscal month-end consolidated balance sheet
prepared not later than ten days following the end of such fiscal month), or
(ii) at the end of any fiscal quarter of Holdings.  For the purposes of the
foregoing, to the extent Consolidated Total Debt includes outstanding amounts
under Hybrid Securities, then a portion of the amount of such Hybrid Securities
not to exceed a total of 15% of Total Capitalization may be excluded from
Consolidated Total Debt.
 
Section 10.6. Line of Business.  The Obligors will not, and will not permit any
of their respective Subsidiaries to, engage in any business if, as a result, the
general nature of the business in which the Obligors and their respective
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Obligors and their
respective Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.
 
Section 10.7. Restricted Payments.  The Obligors will not declare or pay, or
incur any liability to declare or pay, any dividends or payments on any Capital
Stock of any Obligor, whether now or hereafter outstanding, or make any other
distributions in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Obligor, unless no Default or Event of
Default shall have occurred and be continuing or would result therefrom.
 
 
Section 11.Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continu­ing:
 
(a)any Obligor defaults in the payment of any principal or Make-Whole Amount, if
any, or LIBOR Breakage Amount, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or
 
 
26

--------------------------------------------------------------------------------

 
(b)any Obligor defaults in the payment of any interest on any Note for more than
five (5) Business Days after the same becomes due and payable; or
 
(c)any Obligor defaults in the performance of or compliance with any term
contained in Section 10; or
 
(d)any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within thirty (30) days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) any Obligor receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or
 
(e)any representation or warranty made in writing by or on behalf of any Obligor
or by any officer of any Obligor in this Agreement or in any writing furnished
in connection with the transactions contemplated hereby proves to have been
false or incorrect in any material respect on the date as of which made; or
 
(f)(i) any Obligor or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Indebtedness beyond any period of grace provided with
respect thereto, or (ii) any Obligor or any Subsidiary is in default in the
performance of or compliance with any term of any instrument, mortgage,
indenture or other agreement relating to any Indebtedness other than the Notes
or any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared, due and payable, or (iii) as
a consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), any Obligor or any Subsidiary has
become obligated to purchase or repay Indebtedness other than the Notes before
its regular maturity or before its regularly scheduled dates of payment;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (f) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the total principal
amount of which exceeds in the aggregate $100,000,000 (which, in the case of
Indebtedness arising under any Hedge Agreement, shall be determined as the
amount, if any, that would then be payable by the Group Member thereunder if
such Hedge Agreement were to be terminated as a result of default by such Group
Member); or
 
(g)any Obligor or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its Property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
 
27

--------------------------------------------------------------------------------

 
(h)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any Subsidiary, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its Property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of any Obligor or any Subsidiary, or any such petition shall be
filed against any Obligor or any Subsidiary and such petition shall not be
dismissed within 60 days; or
 
(i)a final judgment or judgments for the payment of money aggregating in excess
of $100,000,000 (to the extent not covered by independent third party insurance
as to which the insurer does not dispute coverage) are rendered against one or
more of any Obligor or any Subsidiary and which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
 
(j)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $100,000,000, (iv) any Obligor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) any Obligor or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) any Obligor or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of any Obligor or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, would reasonably be expected to have a
Material Adverse Effect; or
 
(k)the obligations of Holdings under the Guaranty or any Subsidiary under any
Subsidiary Guaranty, if any, shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any such obligations or Holdings or any Subsidiary, as
applicable, shall deny it has any further liability under the Guaranty or any
Subsidiary Guaranty (if any), as applicable, or give notice to that effect.
 
 
28

--------------------------------------------------------------------------------

 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respec­tive meanings as­signed to such
terms in section 3 of ERISA.
 
 
Section 12.Remedies on Default, Etc.

 
Section 12.1. Acceleration. (a) If an Event of Default with respect to any
Obligor described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.
 
(b)If any Event of Default (other than pursuant to Sections 11(g) or (h)) has
occurred and is continuing, the Required Holders may at any time at its or their
option, by notice or notices to any Obligor, declare all the Notes then
outstanding to be immediately due and payable.
 
(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to any Obligor, declare all the Notes held by it or them to be
immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount or LIBOR Breakage Amount, if any, determined
in respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby
waived.  Each Obligor acknowledges, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by an Obligor (except as herein specifically provided for) and that
the provision for payment of a Make-Whole Amount or LIBOR Breakage Amount, if
any, by the Obligors in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.
 
Section 12.2 Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or by law or
otherwise.
 
 
29

--------------------------------------------------------------------------------

 
Section 12.3 Rescission.  At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to any Obligor, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount or LIBOR Breakage Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount or
LIBOR Breakage Amount, if any, and (to the extent permitted by applicable law)
any overdue interest of the Notes, at the Default Rate, (b) neither any Obligor
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (d)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or
Defaults or impair any right consequent thereon.
 
Section 12.4 No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by a Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or thereafter
available at law, in equity, by statute or otherwise.  Without limiting the
obligations of any Obligor under Section 15, any Obligor will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
 
 
Section 13.Registration; Exchange; Substitution of Notes.

 
Section 13.1. Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
Section 13.2. Transfer and Exchange of Notes.  Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of the same series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1(a) with respect to the Series A Notes and Exhibit 1(b) with respect
to the Series B Notes.  Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid
thereon.  The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than $100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.
 
 
30

--------------------------------------------------------------------------------

 
Section 13.3. Replacement of Notes.  Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
(a)in the case of loss, theft or destruction, of indemnity in favor of the
Company reasonably satisfactory to the Company (provided that if the holder of
such Note is, or is a nominee for, an original Purchaser or another holder of a
Note with a minimum net worth of at least $50,000,000 or a Qualified
Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or
 
(b)in the case of mutilation, upon surrender and cancellation thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
 
 
Section 14.Payments on Notes.

 
Section 14.1. Place of Payment.  Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, LIBOR Breakage Amount, if any, and interest becoming
due and payable on the Notes shall be made in New York, New York at the
principal office of Bank of America, N.A. in such jurisdiction.  The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
 
 
31

--------------------------------------------------------------------------------

 
Section 14.2. Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, LIBOR
Breakage Amount, if any, and interest by the method and at the address specified
for such purpose below such Purchaser’s name in Schedule A, or by such other
reasonable method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1.  Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes of the same series pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.
 
 
Section 15.Expenses, Etc.

 
Section 15.1. Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the Notes, or by reason of being a holder of
any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed $5,000.  The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).
 
Section 15.2. Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
 
Section 16.Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
 
 
Section 17.Amendment and Waiver.  

 
Section 17.1. Requirements.  This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by the Obligors and such Purchaser in writing, and (b) no such amendment or
waiver may, without the written consent of the Obligors and the holder of each
Note at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount or
LIBOR Breakage Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17, 20
or 22.
 
Section 17.2. Solicitation of Holders of Notes.
 
(a)Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount or series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Obligors will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
(b)Payment. No Obligor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any series or any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of each series of Notes then outstanding even if
such holder did not consent to such waiver or amendment.
 
 
33

--------------------------------------------------------------------------------

 
(c)Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to any Obligor, any Subsidiary or any Affiliate of any
Obligor and has provided or has agreed to provide such written consent in
connection with such transfer shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
 
Section 17.3. Binding Effect, etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each series of
Notes and is binding upon them and upon each future holder of any Note of any
series and upon the Obligors without regard to whether such Note has been marked
to indicate such amendment or waiver.  No such amendment or waiver will extend
to or affect any obligation, covenant, agreement, Default or Event of Default
not expressly amended or waived or impair any right consequent thereon.  No
course of dealing between any Obligor and the holder of any Note of any series
nor any delay in exercising any rights hereunder or under any Note of any series
shall operate as a waiver of any rights of any holder of such Note.  As used
herein, the term "this Agreement" and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.
 
Section 17.4. Notes Held by the Obligors, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any Obligor or any of its Affiliates shall be deemed not to
be outstanding.
 
 
Section 18.Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Obligors in
writing,
 
 
34

--------------------------------------------------------------------------------

 
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Obligors in writing, or
 
(iii)if to any Obligor, directed to AGL Resources Inc. at Ten Peachtree Place
NE, Suite 1000, Atlanta, Georgia 30309, to the attention of Andrew W. Evans
(with a copy to Dewey & LeBoeuf LLP, 1301 Avenue of the Americas, New York, New
York 10019, attention of William S. Lamb), or at such other address as the
Obligor shall have specified to the holder of each Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
 
Section 19.Reproduction of Documents.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  Each Obligor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit any
Obligor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
 
Section 20.Confidential Information.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by any Obligor or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of any Obligor (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement.  Each holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement.  On reasonable request
by any Obligor in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with such Obligor
embodying the provisions of this Section 20.
 
 
35

--------------------------------------------------------------------------------

 
 
 
Section 21.Substitution of Purchaser.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.
 
 
Section 22.Guaranty.

 
Holdings, as primary obligor and not merely as a surety, hereby irrevocably,
absolutely and unconditionally guarantees to the holder of each Note and each of
their respective successors, endorsees, transferees and assigns (each a
“Beneficiary” and collectively, the “Beneficiaries”) the prompt and complete
payment by the Company, as and when due and payable, of the Obligations, in
accordance with the terms of the Credit Documents.  The Guaranty shall rank
equally and pari passu with all other unsecured and unsubordinated debt of
Holdings.
 
 
36

--------------------------------------------------------------------------------

 
Holdings hereby guarantees that the Obligations will be paid strictly in
accordance with the terms of the Credit Documents, regardless of any law now or
hereafter in effect in any jurisdiction affecting any such terms or the rights
of the Beneficiaries with respect thereto.  The obligations and liabilities of
Holdings under the provisions of this Section shall be absolute and
unconditional irrespective of:  (i) any lack of validity or enforceability of
any of the Obligations or any Credit Document, or any delay, failure or omission
to enforce or agreement not to enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise of any right with
respect to the foregoing (including, in each case, without limitation, as a
result of the insolvency, bankruptcy or reorganization of any Beneficiary, the
Company or any other Person); (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations,
or any other amendment or waiver of or consent to any departure from the Credit
Documents or any agreement or instrument relating thereto; (iii) any exchange or
release of, or non-perfection of any Lien on or in any collateral, or any
release, amendment or waiver of, or consent to any departure from, any other
guaranty of, or agreement granting security for, all or any of the Obligations;
(iv) any claim, set-off, counterclaim, defense or other rights that Holdings may
have at any time and from time to time against any Beneficiary or any other
Person, whether in connection with the transactions contemplated by this
Agreement or any unrelated transaction; or (v) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any other guarantor or surety in respect of the Obligations or Holdings in
respect hereof.
 
The Guaranty provided for herein (i) is a guaranty of payment and not of
collection; (ii) is a continuing guaranty and shall remain in full force and
effect until the Obligations have been paid in full in cash; and (iii) shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be returned by any Beneficiary upon or as a result of the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or otherwise, all as though such payment had not been made.
 
The obligations and liabilities of Holdings hereunder shall not be conditioned
or contingent upon the pursuit by any Beneficiary or any other Person at any
time of any right or remedy against the Company or any other Person that may be
or become liable in respect of all or any part of the Obligations or against any
collateral security or guaranty therefor or right of setoff with respect
thereto.
 
Holdings hereby consents that, without the necessity of any reservation of
rights against Holdings and without notice to or further assent by Holdings, any
demand for payment of any of the Obligations made by any Beneficiary may be
rescinded by such Beneficiary and any of the Obligations continued after such
rescission.
 
 
37

--------------------------------------------------------------------------------

 
Holdings’ obligations under this Section shall be unconditional, irrespective of
any lack of capacity of the Company or any lack of validity or enforceability of
any other provision of this Agreement or any other Credit Document, and the
provisions of this Section shall not be affected in any way by any variation,
extension, waiver, compromise or release of any or all of the Obligations or of
any security or guaranty from time to time therefor.
 
The obligations of Holdings under this Section shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any proceeding or
action, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, marshalling of assets, assignment for the benefit
of creditors, composition with creditors, readjustment, liquidation or
arrangement of the Company or any similar proceedings or actions, or by any
defense the Company may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding or
action.  Without limiting the generality of the foregoing, Holdings’ liability
shall extend to all amounts and obligations that constitute the Obligations and
would be owed by the Company, but for the fact that they are unenforceable or
not allowable due to the existence of any such proceeding or action.
 
Holdings hereby unconditionally waives in its capacity as a guarantor under this
Section:  (i) promptness and diligence; (ii) notice of or proof of reliance by
the holders of the Notes upon the terms of this Section or acceptance of the
terms of this Section; (iii) notice of the incurrence of any Obligation by the
Company or the renewal, extension or accrual of any Obligation or of any
circumstances affecting the Company’s financial condition or ability to perform
the Obligations; (iv) notice of any actions taken by the Beneficiaries or the
Company or any other Person under any Credit Document or any other agreement or
instrument relating thereto; (v) all other notices, demands and protests, and
all other formalities of every kind in connection with the enforcement of the
Obligations, of the obligations of Holdings hereunder or under any other Credit
Document, the omission of or delay in which, but for the provisions of this
Section might constitute grounds for relieving Holdings of its obligations under
this Section; (vi) any requirement that the Beneficiaries protect, secure,
perfect or insure any Lien or any property subject thereto, or exhaust any right
or take any action against the Company or any other Person or any collateral;
and (vii) each other circumstance, other than payment of the Obligations in
full, that might otherwise result in a discharge or exoneration of, or
constitute a defense to, Holdings’ obligations hereunder.
 
No failure on the part of any Beneficiary to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder or under any Credit
Document or any other agreement or instrument relating thereto shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any Credit Document or any other agreement
or instrument relating thereto preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The terms of this
Section are in addition to and not in limitation of any other rights, remedies,
powers and privileges the Beneficiaries may have by virtue of any other
instrument or agreement heretofore, contemporaneously herewith or hereafter
executed by Holdings or any other Person or by applicable law or otherwise.  All
rights, remedies, powers and privileges of the Beneficiaries shall be cumulative
and may be exercised singly or concurrently.  The rights, remedies, powers and
privileges of the Beneficiaries under this Section against Holdings are not
conditional or contingent on any attempt by the Beneficiaries to exercise any of
their rights, remedies, powers or privileges against any other guarantor or
surety or under the Credit Documents or any other agreement or instrument
relating thereto against the Company or against any other Person.
 
 
38

--------------------------------------------------------------------------------

 
Holdings hereby acknowledges and agrees that, until the Obligations have been
paid in full in cash, under no circumstances shall it be entitled to be
subrogated to any rights of any Beneficiary in respect of the Obligations
performed by it hereunder or otherwise, and Holdings hereby expressly and
irrevocably waives, until the Obligations have been paid in full in cash,
(i) each and every such right of subrogation and any claims, reimbursements,
right or right of action relating thereto (howsoever arising), and (ii) each and
every right to contribution, indemnification, set-off or reimbursement, whether
from the Company or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, and whether arising by contract or operation
of law or otherwise by reason of Holdings’ execution, delivery or performance of
this Agreement.
 
Holdings represents and warrants that it has established adequate means of
keeping itself informed of the Company’s financial condition and of other
circumstances affecting the Company’s ability to perform the Obligations, and
agrees that no holder of any Note shall have any obligation to provide to
Holdings any information it may have, or hereafter receive, in respect of the
Company.
 
To further evidence the Guaranty set forth in this Section 22, Holdings hereby
agrees that a notation of such Guaranty shall be endorsed by Holdings (by manual
or facsimile signature) on each Note; provided that the Guaranty set forth in
this Section 22 shall remain in full force and effect notwithstanding any
failure to endorse any Note.  The delivery of any Note, after execution thereof,
shall constitute due delivery of the Guaranty set forth in this Agreement on
behalf of Holdings.
 
 
Section 23.Miscellaneous.

 
Section 23.1. Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
Section 23.2. Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount, LIBOR Breakage Amount or interest on any Note that is due on
a date other than a Business Day shall be made on the next succeeding Business
Day without including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.
 
 
39

--------------------------------------------------------------------------------

 
Section 23.3. Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Holdings and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.
 
(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the Obligors or the Required Holders shall so request,
representatives of the holders of the Notes designated by the Required Holders
at such time and the Obligors shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Holders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (ii) the Obligors shall
provide to the holders of the Notes that are Institutional Investors financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  
 
Section 23.4. Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
applicable law) not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 23.5. Construction, etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 23.6. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
 
40

--------------------------------------------------------------------------------

 
Section 23.7. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
Section 23.8. Jurisdiction and Process; Waiver of Jury Trial.  (a) Each party to
this Agreement hereby irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes.  To the fullest extent permitted by applicable
law, each party to this Agreement hereby irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
 
(b)Each party to this Agreement hereby consents to process being served by or on
behalf of any other party hereto in any suit, action or proceeding of the nature
referred to in Section 23.8(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in or pursuant to
Section 18 or at such other address of which such party shall then have been
notified pursuant to said Section.  Each party to this Agreement hereby agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.  Notices
hereunder shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(c)Nothing in this Section 23.8 shall affect the right of any party to this
Agreement to serve process in any manner permitted by applicable law, or limit
any rights that any party hereto may have to bring proceedings against any other
party hereto in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.


*    *    *    *    *



 
41

--------------------------------------------------------------------------------

 
AGL Capital CorporationNote Purchase Agreement



 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


 
Very truly yours,



 
AGL Capital Corporation







 
By /s/ Paul R. Shlanta

 
Name:   Paul R. Shlanta

 
Title:     President





 
AGL Resources Inc.







 
By /s/ Andrew W. Evans

 
Name:   Andrew W. Evans

 
Title:     Executive Vice President and Chief Financial Officer




 
42

--------------------------------------------------------------------------------

 

This Agreement is hereby accepted and agreed to as  of the date thereof.


 
The Northwestern Mutual Life Insurance Company, a Wisconsin mutual company







By  /s/ Jerome R. Baier
Name:  Jerome R. Baier
Its Authorized Representative




 
The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account







By  /s/ Jerome R. Baier
Name:  Jerome R. Baier
Its Authorized Representative

 
 

--------------------------------------------------------------------------------

 
AGL Capital CorporationNote Purchase Agreement



Accepted as of the date first written above.


 
Metropolitan Life Insurance Company

 
 
MetLife Insurance Company of Connecticut

 
By:  Metropolitan Life Insurance Company, its Investment Manager

 
 
MetLife Reinsurance Company of Charleston

 
By:  Metropolitan Life Insurance Company, its Investment Manager

 
 
MetLife Reinsurance Company of South Carolina

 
By:  Metropolitan Life Insurance Company, its Investment Manager

 
 
MetLife Investors USA Insurance Company

 
By:  Metropolitan Life Insurance Company, its Investment Manager







By  /s/ John A. Tanyeri
Name:  John A. Tanyeri
Title:    Director

 
 

--------------------------------------------------------------------------------

 
AGL Capital CorporationNote Purchase Agreement



Accepted as of the date first written above.


 
Principal Life Insurance Company



  By:  
Principal Global Investors, LLC,

 
a Delaware limited liability company,

 
its authorized signatory





By  /s/ Colin Pennycooke
Name:  Colin Pennycooke
Title:    Counsel




By  /s/ James C. Fifield
Name:  James C. Fifield
Title:    Assistant General Counsel

 
 

--------------------------------------------------------------------------------

 
AGL Capital CorporationNote Purchase Agreement



Accepted as of the date first written above.


 
Travelers Casualty and Surety Company of America







By  /s/ Annette M. Masterson
Name:  Annette M. Masterson
Title:    Vice President

 
 

--------------------------------------------------------------------------------

 
AGL Capital CorporationNote Purchase Agreement



Accepted as of the date first written above.


 
Country Life Insurance Company







By  /s/ John A. Jacobs
Name:  John A. Jacobs
Title:    Director – Fixed Income





 
 

--------------------------------------------------------------------------------

 



 
Information Relating to Purchasers


Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
The Northwestern Mutual Life
  Insurance Company
720 East Wisconsin Avenue
Milwaukee, Wisconsin  53202
Attention:  Securities Department
Email: privateinvest@northwesternmutual.com
B
$50,000,000
$10,000,000
$10,000,000
$10,000,000
$10,000,000
$10,000,000
$10,000,000
$9,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds, with sufficient information to
identify the source of the transfer, the amount of interest, principal, premium,
the series of Notes and the PPN, to:


US Bank
777 East Wisconsin Avenue
Milwaukee, Wisconsin  53202
ABA# 075000022
For the account of:  NM Private Placement
Account No. 182380324521
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment
to be addressed, Attention:  Investment Operations, Email:
privates@northwesternmutual.com.
 
Physical Delivery of Notes


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, Wisconsin  53202
Attention:  Douglas D. Timmer
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  39-0509570



Schedule A
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
The Northwestern Mutual Life
Insurance Company
For its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, Wisconsin  53202
Attention:  Securities Department
Email: privateinvest@northwesternmutual.com
B
$5,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds, with sufficient information to
identify the source of the transfer, the amount of interest, principal, premium,
the series of Notes and the PPN, to:


US Bank
777 East Wisconsin Avenue
Milwaukee, Wisconsin  53202
ABA# 075000022
For the account of:  NM GASA Account
Account No. 182380324018
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment
to be addressed, Attention:  Investment Operations, Email:
privates@northwesternmutual.com.
 
Physical Delivery of Notes


The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, Wisconsin  53202
Attention:  Douglas D. Timmer
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  39-0509570



A-2






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
A
$42,500,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
 
Bank Name:  JPMorgan Chase Bank
ABA Routing #:  021-000-021
Account No.:  002-2-410591
Account Name:  Metropolitan Life Insurance Company
Ref:  AGL Capital Corp 1.91% due October 31, 2016
 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
All notices and communications:


Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250


With a copy OTHER than with respect to deliveries of financial statements to:


Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com


 
Physical Delivery


Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Karen Crockett, Esq.
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number: 13-5581829

A-3






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
A
$26,500,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
Bank Name:  JPMorgan Chase Bank
ABA Routing #:  021-000-021
Account No.:  910-2-587434
Account Name:  MetLife Insurance Company of Connecticut
Ref:  AGL Capital Corp 1.91% due October 31, 2016
 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
All notices and communications:


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250


With a copy OTHER than with respect to deliveries of financial statements to:


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com


 
Physical Delivery


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Karen Crockett, Esq.
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  06-0566090

A-4






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
A
$16,000,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
Bank Name:  U.S. Bank N.A.
ABA Routing #:  091-000-022
DDA/General Acct No.:   173103198383
For Further Credit For:   19-5983
 
Account Name:  MRSC Trust B for the Benefit of MetLife Insurance Company of
Connecticut

ATTN:  Kim Whited (513) 762-8883
Ref:  19-5983 – AGL Capital Corp 1.91% due October 31, 2016
 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
All notices and communications:


MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250

A-5






 
 

--------------------------------------------------------------------------------

 

 
With a copy OTHER than with respect to deliveries of financial statements to:


MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com
 
Physical Delivery


MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Karen Crockett, Esq.
 
Name of Nominee in which Notes are to be issued:  MetLife Reinsurance Company of
South Carolina, Trust Account B
 
Taxpayer I.D. Number:  20-1452630

A-6






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
A
$11,000,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
Bank Name:  State Street Bank
ABA Routing #:  011-000-028
Account No.:  0008-7155
Account Name:  MetLife Insurance Company of Connecticut - Separate Account MGA
Ref:  AGL Capital Corp 1.91% due October 31, 2016
 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
All notices and communications:


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250


With a copy OTHER than with respect to deliveries of financial statements to:


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com


 
Physical Delivery


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Karen Crockett, Esq.
 
Name of Nominee in which Notes are to be issued:  MetLife Insurance Company of
Connecticut, on behalf of its Separate Account MGA
 
Taxpayer I.D. Number:  06-0566090

A-7






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
MetLife Reinsurance Company of Charleston
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
A
$10,500,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
Bank Name:  JPMorgan Chase Bank
ABA Routing #:  021-000-021
Account No.:  304-910848
Account Name:  MetLife Reinsurance Company of Charleston
Ref:  AGL Capital Corp 1.91% due October 31, 2016
 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
All notices and communications:


MetLife Reinsurance Company of Charleston
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250
 
With a copy OTHER than with respect to deliveries of financial statements to:


MetLife Reinsurance Company of Charleston
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com
 
Physical Delivery


MetLife Reinsurance Company of Charleston
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Karen Crockett, Esq.
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  20-5819518



A-8






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
A
$8,000,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
Bank Name:  JPMorgan Chase Bank
ABA Routing #:  021-000-021
Account No.:  002-2-431530
Account Name:  MetLife Investors USA Insurance Company
Ref:  AGL Capital Corp 1.91% due October 31, 2016
 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
All notices and communications:


MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250
 
With a copy OTHER than with respect to deliveries of financial statements to:


MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com
 
Physical Delivery


MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Karen Crockett, Esq.
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  54-0696644

A-9






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
A
$3,000,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
Bank Name:  State Street Bank
ABA Routing #:  011-000-028
Account No.:  0008-7056
Account Name:  MetLife Insurance Company of Connecticut - Separate Account MGA
II
Ref:  AGL Capital Corp 1.91% due October 31, 2016
 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
All notices and communications:


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250


With a copy OTHER than with respect to deliveries of financial statements to:


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com
 
Physical Delivery


MetLife Insurance Company of Connecticut
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Karen Crockett, Esq.
 
Name of Nominee in which Notes are to be issued:  MetLife Insurance Company of
Connecticut, on behalf of its Separate Account MGA II
 
Taxpayer I.D. Number:  06-0566090

A-10






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
A
$2,500,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
Bank Name:  U.S. Bank N.A.
ABA Routing #:  091-000-022
DDA/General Acct No.:  173103198383
For Further Credit For:  19-5984
 
Account Name:  MRSC Trust B for the Benefit of MetLife Insurance Company of
Connecticut

ATTN:  Kim Whited (513) 762-8883
Ref:  19-5984 – AGL Capital Corp 1.91% due October 31, 2016
 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
 
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
All notices and communications:


MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250

A-11






 
 

--------------------------------------------------------------------------------

 

 
With a copy OTHER than with respect to deliveries of financial statements to:


MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com
 
Physical Delivery


MetLife Reinsurance Company of South Carolina
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Karen Crockett, Esq.
 
Name of Nominee in which Notes are to be issued:  MetLife Reinsurance Company of
South Carolina, Trust Account B
 
Taxpayer I.D. Number:  20-1452630



A-12






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
Principal Life Insurance Company
c/o Principal Global Investors, LLC
711 High Street, G-26
Des Moines, IA 50392-0800
Attention:  Fixed Income Private Placements
Email:  Privateplacements2@exchange.principal.com
B
$7,500,000
$7,500,000

 
Payments
All payments on account of the Notes to be made by wire transfer of immediately
available funds to:


Citibank, N.A.
ABA #021000089
Acct #36858201
For further credit to Acct #847166
OBI PFGSE (S) B0072375()
Attn:  (PPN _________—AGL Capital Corp)
 
With sufficient information (including PPN number, interest rate, maturity date,
interest amount, principal amount and premium amount, if applicable) to identify
the source and application of such funds.
 
Notices
All notices to be addressed as first provided above with a copy of any notices
related to scheduled payments, prepayments, rate reset notices to:


Principal Global Investors, LLC
711 High Street
Des Moines, Iowa  50392-0960
Attention: Investment Accounting Fixed Income Securities
 
Physical Delivery of Notes


Principal Global Investors, LLC
711 High Street, G-34
Des Moines, Iowa 50392-0301
Attention:  Sally D. Sorensen
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  42-0127290

A-13






 
 

--------------------------------------------------------------------------------

 

 


Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
Travelers Casualty and Surety Company of America
c/o The Travelers Companies, Inc.
9275-NB11B
385 Washington Street
St. Paul, Minnesota 55102-1396
B
$10,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “AGL
Capital Corporation Series B ____% Senior Notes due 2018, PPN __________,
principal, premium or interest”) to:


JP Morgan Chase Bank
ABA# 021000021
Wire Account Name:  Travelers Indemnity Company - Private Placements
Wire Account Number:  323954448
 
Notices
 
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
 
Physical Delivery of Notes


The Travelers Companies, Inc.
385 Washington Street
St. Paul, MN  55102
Attention:  Nicole Ankeny, Senior Counsel
Phone:  (651) 310-3826
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  06-0907370

A-14






 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
 
Series of Notes
 
Principal Amount of Notes to be Purchased
 
Country Life Insurance Company
1705 N Towanda Avenue
Bloomington, Illinois  61702
Attention:  Investments
Telephone:  (309) 821-6260; Fax:  (309) 821-6301
Email: PrivatePlacements@countryfinancial.com
B
$6,000,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


Northern Trust Chgo/Trust
ABA #071000152
Wire Account Number 5186041000
For Further Credit to: 26-02712
Account Name: Country Life Insurance Company
Representing P & I on (list security) [BANK]


Accompanying Information:  Name of Company, description of security, PPN#, due
date and application (as among principal, premium  and interest) of the payment
being made.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:  


Country Life Insurance Company
Attention:  Investment Accounting
1705 N Towanda Avenue
Bloomington, Illinois  61702
Telephone:  (309) 821-6348
Fax:  (309) 821-2800
 
Physical Delivery


The Northern Trust Company of New York
Harborside Financial Center 10, Suite 1401
3 Second Street
Attn:  26-02712/Country Life Insurance Company
Jersey City, NJ 07311
Include Acct # and Name in cover letter as well
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  37-0808781

A-15






 
 

--------------------------------------------------------------------------------

 

Schedule B

 
Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Adjusted LIBOR Rate” for each Interest Period shall be a rate per annum equal
to LIBOR for such Interest Period plus 1.15%.
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Affiliated Entity” means the Subsidiaries of the Company and any of their or
the Company’s respective Controlled Affiliates. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
 
“Applicable Interest Rate” means (a) with respect to the Series A Notes, (i) the
per annum interest rate equal to (i) 1.91% during the Fixed Rate Period and
(ii) the Adjusted LIBOR Rate during the Floating Rate Period and (b) with
respect to the Series B Notes, the per annum interest rate equal to 3.50%,
provided however, (x) if the Closing occurs on a date on or after November 1,
2011 but prior to December 1, 2011, the per annum interest rate on the Series A
Notes applicable during the Fixed Rate Period shall increase by 0.07% and the
per annum interest rate on the Series B Notes shall increase by 0.05% and (y) if
the Closing occurs on a date on or after December 1, 2011, the per annum
interest rate on the Series A Notes applicable during the Fixed Rate Period
shall increase by 0.14% and the per annum interest rate on the Series B Notes
shall increase by 0.10%.
 
 “Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2010 and
the related consolidated statements of income from operations, shareholders’
equity and cash flows of the Company and its Subsidiaries for such fiscal year,
including the notes thereto.
 
“Beneficiary” is defined in Section 22.
 
“Blocked Person” is defined in Section 5.16(a).
 
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including,
but not limited to, mandatorily convertible securities, trust preferred
securities, hybrid equity securities and preferred stock), any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Change in Control” is defined in Section 8.7(f).
 
“CISADA” means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means AGL Capital Corporation, a Nevada corporation or any successor
that becomes such in the manner prescribed in Section 10.1.
 
 “Confidential Information” is defined in Section 20.
 
“Consolidated Net Worth” means, as of any date, the shareholders’ equity or net
worth of Holdings and the other Group Members (including, but not limited to,
the value of all Capital Stock, noncontrolling interests, accumulated other
comprehensive income or loss component of shareholders’ equity (“AOCI”) and
other equity accounts; but excluding AOCI items recorded in accordance with GAAP
and related to any non-cash pension, other post-retirement benefits liability
adjustments and accounting adjustments for hedges designated as cash flow
hedges, which have not yet settled and for which Holdings and other Group
Members have not funded required margin account cash collateral amounts), on a
consolidated basis, as determined in accordance with GAAP except as otherwise
noted above.
 
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of Holdings and the other Group Members at such date (excluding
(A) Indebtedness of the type described in clause (k) of the definition of the
term Indebtedness and (B) solely during the period prior to the Closing Date (as
defined in the Merger Agreement) or such earlier date that the Merger is
abandoned or the Merger Agreement is terminated, any Indebtedness incurred
solely for the purpose of funding the Cash Consideration (as defined in the
Merger Agreement) necessary to consummate the merger; provided that (i) the
proceeds of such Indebtedness have been deposited in escrow for the benefit of
the holders or lenders of such Indebtedness pending consummation of the Merger
(it being understood and agreed that such escrow, and any associated Lien
relating thereto, shall not constitute a Lien for any purpose hereof) and
(ii) the aggregate principal amount of such Indebtedness does not exceed
$1,050,000,000 at any one time), determined on a consolidated basis in
accordance with GAAP.  
 
“Continuing Directors” means the directors of Holdings on December 6, 2010 and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least a
majority of the then Continuing Directors.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 “Credit Agreement” means (i) the Credit Agreement among the Obligors, the
lenders signatory hereto and Wells Fargo Bank, National Association, as
administrative agent among others dated as of September 15, 2010, as such
agreement may be hereafter amended, modified, restated, supplemented,
refinanced, increased or reduced from time to time, and any successor credit
agreement or similar facilities, and (ii) the Bridge Term Loan Credit Agreement
among the Obligors, the lenders signatory hereto and Goldman Sachs Bank USA, as
administrative agent among others dated as of December 21, 2010, as such
agreement may be hereafter amended, modified, restated, supplemented,
refinanced, increased or reduced from time to time, and any successor credit
agreement or similar facilities.
 
“Credit Documents” means this Agreement and the Notes.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means, in respect of any series of Notes, that rate of interest
that is the greater of (i) 2% per annum above the Applicable Interest Rate of
such series of Notes or (ii) 2% over the rate of interest publicly announced by
Bank of America, N.A. in New York, New York (and its successors) as its “base”
or “prime” rate.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.  
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business  (whether or not incorporated)
that is treated as a single employer together with an Obligor under section 414
of the Code.
 
“Event of Default” is defined in Section 11.
 
“Federal Power Act” means 16 U.S.C. § 791-828(c).
 
“Fixed Rate Interest Payment Date” is defined in Section 1.2(a)(i).
 
“Fixed Rate Period” means, with respect to the Series A Notes, the period
commencing on the date of issuance of the Series A Notes and continuing up to,
but not including, the date that is the three year anniversary of the date of
issuance of the Series A Notes.
 
“Floating Rate Interest Payment Date” is defined in Section 1.2(a)(ii).
 
“Floating Rate Period” means, with respect to the Series A Notes, the period
commencing on the date that is the three year anniversary of the date of
issuance of the Series A Notes and continuing up to and including the date of
maturity of the Series A Notes.
 
“Form 10-K” is defined in Section 5.4.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means
 
(a)the government of
 
(i)the United States of America or any State or other political subdivision
thereof, or
 
(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
 
(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Group Members” means the collective reference to Holdings, the Company and
their respective Subsidiaries.
 
“Guaranty” is defined in Section 1.
 
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Holdings
or the Company, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by
Holdings or the Company or any Subsidiaries, (ii) that have been formed for the
purpose of issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Holdings or the Company or any Subsidiary, and (B) payments made from time to
time on the subordinated debt. 
 
“Indebtedness” means any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all capital lease (within the meaning of GAAP) obligations of such Person,
(f) all Securitization Facility Attributed Debt, (g) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(h) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (k) all obligations of such
Person in respect of Hedge Agreements, and (1)  without duplication of any of
the foregoing categories, all Off-Balance Sheet Liabilities.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor under applicable law, contract or otherwise as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  Notwithstanding the foregoing, obligations of
any Person with respect to Park and Loan Transactions shall not be considered
Indebtedness.
 
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 3% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
 
“Interest Payment Date” means each Fixed Rate Interest Payment Date, each
Floating Rate Interest Payment Date and each Series B Interest Payment Date, as
applicable.
 
“Interest Period” means each quarterly period for which interest is to be
calculated or paid during the Floating Rate Period, commencing on the first day
of such period and continuing up to, but not including, the next succeeding
Floating Rate Interest Payment Date.
 
“LIBOR” means, for any Interest Period, the rate per annum (rounded upwards, if
necessary, to the next higher one hundred-thousandth of a percentage point) for
deposits in U.S. Dollars for a three (3) month period which appears on the
Bloomberg Financial Markets Service Page BBAM-1 (or if such page is not
available, the Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time)
on the date two Business Days before the commencement of such Interest
Period.  “Reuters Screen LIBO Page” means the display designated as the “LIBO”
page on the Reuters Monitory Money Rates Service (or such other page as may
replace the LIBO page on that service or such other service as may be nominated
by the British Bankers’ Association as the information vendor for the purpose of
displaying British Banker’s Association Interest Settlement Rates for U.S.
Dollar deposits).
 
“LIBOR Breakage Amount” is defined in Section 8.2(b).
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or capital lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.6.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of Holdings and its Subsidiaries taken
as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of Holdings and
its Subsidiaries taken as a whole, (b) the ability of any Obligor to perform its
obligations under this Agreement and, in the case of the Company, the Notes or
(c) the validity or enforceability of this Agreement or the Notes.
 
“Memorandum” is defined in Section 5.3.
 
“Merger” means the transactions contemplated by the Merger Agreement.
 
“Merger Agreement” means the Agreement and Plan of Merger dated as of
December 6, 2010 among Holdings, Apollo Acquisition Corp., Ottawa Acquisition
LLC and Nicor Inc.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA.
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“NAIC Annual Statement” is defined in Section 6.2(a).
 
“Natural Gas Act” means U.S.C. Title 15, Chapter 15B.
 
“Notes” is defined in Section 1.
 
“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing and whenever incurred
(including, without limitation, after the commencement of any bankruptcy
proceeding), payable by the Company to any holder of a Note pursuant to the
terms of such Note or this Agreement.
 
 “OFAC” is defined in Section 5.16(a).
 
“OFAC Listed Person” is defined in Section 5.16(a).
 
“OFAC Sanction Laws” is defined in Section 5.16(a).
 
“Off-Balance Sheet Liabilities” means as to any Person (i) any due and owing
repurchase obligation or liability of such Person with respect to notes or
accounts receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction and (iv) any obligation under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Obligor whose responsibilities extend to the subject
matter of such certificate.
 
“Opinion of Counsel” means a written opinion of counsel, who may be internal
counsel for the Company or Holdings.
 
“Park and Loan Transactions” means any tariff transaction offered by pipelines
or other storage facilities, where the pipelines or other storage facilities
allow the customers to park gas on or borrow gas from the pipelines or other
storage facilities in one period and reclaim gas from or repay gas to the
pipelines or other storage facilities in a subsequent period.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by an Obligor or
any ERISA Affiliate or with respect to which an Obligor or any ERISA Affiliate
may have any liability.
 
“Property” or “property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.
 
“Proposed Prepayment Date” is defined in Section 8.7(b).
 
“PUHCA” means the Public Utility Holding Company Act of 2005, as amended.
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an Affiliate of
such holder or such investment advisor.
 
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
any Obligor or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Obligor with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Securities Exchange Act of 1934” means the Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
 
“Securitization Facility Attributed Debt” means, at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of Securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any Securitization financing
program established by any of the Group Members in respect of such
Securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or Securitization
arrangement).
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the applicable Obligor.
 
 “Series A Notes” is defined in Section 1.
 
 “Series B Interest Payment Date” is defined in Section 1.2(b).
 
“Series B Notes” is defined in Section 1.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
“Subsidiary Guaranty” is defined in Section 9.8.
 
 “SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.
 
“Total Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Net Worth on such date plus (ii) Consolidated Total Debt on
such date.
 
 “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

Schedule B
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 

Schedule 5.3
 
Disclosure Materials




 
1.  
Investor Invitation Letter dated July 12, 2011.

 
2.  
Investor Presentation dated July 2011.

 
3.  
Circle Letter dated July 22, 2011.


Schedule 5.3
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 



 
Schedule 5.15
 
Indebtedness Limitations


1.  Credit Agreement as of September 15, 2010 by and among Holdings, the
Company, Wells Fargo Bank, National Association, as administrative agent, Wells
Fargo Securities, LLC, Banc of America Securities LLC and SunTrust Robinson
Humphrey, Inc., as joint arrangers and joint bookrunners, and the several other
banks and other financial institutions named therein, Bank of America, N.A. and
SunTrust Bank, as Co-Syndication Agents, and The Bank of Tokyo-Mitsubishi, UFJ,
Ltd., and JPMorgan Chase Bank, N.A., as Co-Documentation Agents, as it may be
amended, replaced or refunded from time to time.


2.  Bridge Term Loan Credit Agreement dated as of December 21, 2010 among
Holdings, the Company, Goldman Sachs Bank USA, as administrative agent, sole
lead arranger and sole bookrunner, SunTrust Bank, N.A. and Wells Fargo Bank,
National Association, as co-syndication agents, Bank of America, N.A. and Morgan
Stanley Senior Funding, Inc., as co-documentation agents, and the several
lenders named therein, as it may be amended, replaced or refunded from time to
time.


3.  Reimbursement Agreement dated as of October 14, 2010 by and among Pivotal
Utility Holdings, Inc., as Borrower, Holdings., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Issuing Bank, pursuant to which direct
pay letters of credit are posted to support $54.6M New Jersey Economic
Development Authority Gas Facility Refunding Revenue Bonds, as it may be amended
or replaced from time to time.


4. Reimbursement Agreement dated as of October 14, 2010 by and among Pivotal
Utility Holdings, Inc., as Borrower, Holdings, as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Issuing Bank, pursuant to which direct
pay letters of credit are posted to support $39M New Jersey Economic Development
Authority Gas Facility Refunding Revenue Bonds, as it may be amended or replaced
from time to time.


5.  Reimbursement Agreement dated as of October 14, 2010 by and among Pivotal
Utility Holdings, Inc., as Borrower, Holdings, as Guarantor and The Bank of
Tokyo-Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and Lead
Arranger, pursuant to which direct pay letters of credit are posted to support
$20M Brevard County (FL) Industrial Development Refunding Revenue Bonds, as it
may be amended or replaced from time to time.


6.  Reimbursement Agreement dated as of October 14, 2010 by and among Pivotal
Utility Holdings, Inc., as Borrower, Holdings, as Guarantor and The Bank of
Tokyo-Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and Lead
Arranger, pursuant to which direct pay letters of credit are posted to support
$46.5M New Jersey Economic Development Authority Gas Facility Refunding Revenue
Bonds, as it may be amended or replaced from time to time.



Schedule 5.15
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 



 
Schedule 10.4
 
Existing Liens


 
None.
 


 



Schedule 10.4
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 



 
[Form of Series A Note]
 
AGL Capital Corporation
 
Series A Senior Note Due [__________], 2016
 
No. [_____][Date]
$[_______]PPN _________


 
For Value Received, the undersigned, AGL Capital Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Nevada hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on [___________], 2016 with interest (computed on the
basis of a 360-day year of twelve 30-day months during the Fixed Rate Period and
a 360-day year and actual days elapsed during the Floating Rate Period) (a) on
the unpaid balance hereof at the Applicable Interest Rate per annum from the
date hereof, payable on each Interest Payment Date in respect of the then
Applicable Interest Rate and at maturity, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by applicable law, on
any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount or LIBOR Breakage Amount, as applicable, at the applicable Default Rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand).  
 
Payments of principal of, interest on and any Make-Whole Amount or LIBOR
Breakage Amount, as applicable, with respect to this Note are to be made in
lawful money of the United States of America at Bank of America, N.A. in New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 31, 2011 (as from
time to time amended, modified, supplemented, restated and/or replaced from time
to time, the “Note Purchase Agreement”), between the, Company, AGL Resources
Inc. and the respective Purchasers named therein and is entitled to the benefits
thereof.  Each subsequent holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Sections 6.2 and 6.5 of the Note Purchase Agreement.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof, a
new Note for a like principal amount will be issued to, and registered in the
name of, the transferee.  Prior to due presentment for registration of transfer,
the Company may treat the Person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.
 
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.  
 
Pursuant to the Guaranty contained in Section 22 of the Note Purchase Agreement,
AGL Resources Inc. has absolutely and unconditionally guaranteed payment in full
of the principal of, Make-Whole Amount, if any, the LIBOR Breakage Amount, if
any, and interest on this Note all as more fully set forth in said Guaranty.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount or LIBOR Breakage Amount) and with
the effect provided in the Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


 
AGL Capital Corporation





 
By

 
Name:

 
Title:








Exhibit 1(a)
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 

Security Guaranty


 
AGL Resources Inc. irrevocably and unconditionally guarantees the Obligations of
AGL Capital Corporation, a Nevada corporation (the “Company”), under this Note
including that the principal of, premium, if any, and interest on this Note
shall be promptly paid in full when due, whether at stated maturity, by
acceleration, redemption or otherwise.
 
The obligations of AGL Resources Inc. pursuant to this Security Guaranty are
expressly set forth in Section 22 of the Note Purchase Agreement, and reference
is hereby made thereto for the precise terms of this Security Guaranty.
 
No stockholder, employee, officer, director or incorporator, as such, past,
present or future, of AGL Resources Inc. shall have any liability under this
Security Guaranty by reason of his or its status as such stockholder, employee,
officer, director or incorporator.
 
THE TERMS OF SECTION 22 OF THE NOTE PURCHASE AGREEMENT ARE INCORPORATED HEREIN
BY REFERENCE.
 
Capitalized terms used herein have the same meanings given in the Note Purchase
Agreement unless otherwise indicated.


 
AGL Resources Inc.





 
By

 
Name:

 
Title:


E-1(a)-






 
 

--------------------------------------------------------------------------------

 



 
[Form of Series B Note]
 
AGL Capital Corporation
 
Series B Senior Note Due [__________], 2018
 
No. [_____][Date]
$[_______]PPN _________


 
For Value Received, the undersigned, AGL Capital Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Nevada hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on [___________], 2018 with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the Applicable Interest Rate per annum from the date hereof, payable
on each Interest Payment Date and at maturity, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by applicable law,
on any overdue payment of interest and, during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at the applicable Default Rate, payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 31, 2011 (as from
time to time amended, modified, supplemented, restated and/or replaced from time
to time, the “Note Purchase Agreement”), between the, Company, AGL Resources
Inc. and the respective Purchasers named therein and is entitled to the benefits
thereof.  Each subsequent holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Sections 6.2 and 6.5 of the Note Purchase Agreement.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof, a
new Note for a like principal amount will be issued to, and registered in the
name of, the transferee.  Prior to due presentment for registration of transfer,
the Company may treat the Person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.
 
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.  
 
Pursuant to the Guaranty contained in Section 22 of the Note Purchase Agreement,
AGL Resources Inc. has absolutely and unconditionally guaranteed payment in full
of the principal of, Make-Whole Amount, if any, and interest on this Note all as
more fully set forth in said Guaranty.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


 
AGL Capital Corporation





 
By

 
Name:

 
Title:






Exhibit 1(b)
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 

Security Guaranty


 
AGL Resources Inc. irrevocably and unconditionally guarantees the Obligations of
AGL Capital Corporation, a Nevada corporation (the “Company”), under this Note
including that the principal of, premium, if any, and interest on this Note
shall be promptly paid in full when due, whether at stated maturity, by
acceleration, redemption or otherwise.
 
The obligations of AGL Resources Inc. pursuant to this Security Guaranty are
expressly set forth in Section 22 of the Note Purchase Agreement, and reference
is hereby made thereto for the precise terms of this Security Guaranty.
 
No stockholder, employee, officer, director or incorporator, as such, past,
present or future, of AGL Resources Inc. shall have any liability under this
Security Guaranty by reason of his or its status as such stockholder, employee,
officer, director or incorporator.
 
THE TERMS OF SECTION 22 OF THE NOTE PURCHASE AGREEMENT ARE INCORPORATED HEREIN
BY REFERENCE.
 
Capitalized terms used herein have the same meanings given in the Note Purchase
Agreement unless otherwise indicated.


 
AGL Resources Inc.





 
By

 
Name:

 
Title:


E-1(b)-






 
 

--------------------------------------------------------------------------------

 



 
Exhibit 4.2(e)(a)(i)
 
Form of Opinion of Special Corporate Counsel
 
for the Obligors




To each of the Purchasers
Named in Schedule A to the Agreement (defined below)
 


 
Ladies and Gentlemen:


We have acted as special corporate counsel to AGL Resources Inc., a Georgia
corporation (the “Guarantor”) and as special corporate counsel to AGL Capital
Corporation, a Nevada corporation (the “Company”) in connection with the
issuance and sale by the Company of its Series A Senior Notes due 2016 in the
aggregate principal amount of $120,000,000 (the “Series A Notes”) and its Series
B Senior Notes in the aggregate principal amount of $155,000,000 (the “Series B
Notes” and, together with the Series A Notes, the ‘Notes”) each of which are
fully and unconditionally guaranteed (the “Guaranties”) by the Guarantor, all
pursuant to the Note Purchase Agreement dated as of [    ] (the “Agreement”), by
and among the Company, the Guarantor  and each of the note purchasers signatory
thereto.  This opinion is being rendered to you at the Company’s request
pursuant to Section 4.2(e) of the Agreement.  Capitalized terms used herein
without definition shall have the respective meanings ascribed to them in the
Agreement.
 
We are familiar with (a) the Articles of Incorporation of the Guarantor, (b) the
Bylaws of the Guarantor, (c) the Articles of Incorporation of the Company, (d)
the Bylaws of the Company, (e) the Agreement, (f) the Notes, and (g) records of
various corporate and other proceedings relating to the authorization, issuance
and sale of the Notes.
 
As to matters of fact, we have relied upon representations and certificates of
officers or employees of the Company, information obtained from public officials
and other sources believed by us to be responsible, and the documents delivered
to you at the closing.  We have also made such other and further investigations
as we deemed necessary to enable us to express the opinions hereinafter set
forth.  With respect to the documents we have reviewed, we have assumed the
genuineness of signatures on documents, the legal capacity of all persons, the
authenticity of documents submitted as originals and the conformity to originals
of documents submitted as copies thereof.  We have further assumed that each of
the Agreement, the Notes and the Guaranties have been duly authorized, executed
and delivered by the parties thereto.
 
In addition, we have assumed (a) that the Guarantor’s, the Company’s and the
Purchasers’ representations and warranties in the Agreement are true and correct
and that each of the Purchasers is an institutional investor that is an
“accredited investor”, as such term is defined in Rule 501 under the Securities
Act of 1933, as amended (an “Institutional Accredited Investor”), (b) that all
offers and sales of the Notes have been made in accordance with the private
placement procedures for offerings of this type and which include, among other
things, procedures reasonably designed to ensure that such offers and sales are
made only to Institutional Accredited Investors, and (c) the absence of any
general solicitation or general advertising in the United States of America in
connection with the offering of the Notes.
 
Based upon the foregoing and subject to the qualifications and limitations
stated herein, we hereby advise you that in our opinion:
 
1.The Agreement constitutes a legal, valid and binding obligation of the Company
and the Guarantor, respectively, enforceable against the Company and the
Guarantor in accordance with its terms.
 
2.When the Notes have been issued and delivered by the Company against payment
of the consideration therefor in accordance with the Agreement, the Notes will
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.
 
3.When the Notes have been issued and delivered by the Company against payment
of the consideration thereofor in accordance with the Agreement, the Guaranties
will constitute legal, valid and binding obligations of the Guarantor,
enforceable against the Guarantor in accordance with their terms.
 
4.The issuance, sale and delivery of the Notes and the Guaranties to the
Purchasers under the circumstances contemplated by the Agreement do not require
the registration of the Notes under the Securities Act of 1933, as amended, or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
 
5.Neither the Guarantor nor the Company is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
6.None of the transactions described in the Agreement will violate or result in
a violation of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
 
7.The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Agreement and the Notes and the execution
and delivery by the Guarantor of, and the performance of the Guarantor of its
obligations under the Agreement and the Guaranties will not contravene any
provision of the laws of the State of New York.
 
8.No consent, approval, authorization or order of, or qualification with, any
governmental body or agency under the laws of the State of New York is required
for the execution, delivery and performance by the Company of its obligations
under the Agreement or the Notes or by the Guarantor of its obligations under
the Agreement and the Guaranties.
 


Our opinions set forth in paragraphs 1, 2 and 3 above are subject to the
qualifications that the enforceability of the Company’s and the Guarantor’s
obligations under the Agreement, the Company’s obligations under the Notes and
the Guarantor’s obligations under the Guaranties, respectively, may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.  We express no opinion with
respect to any provision of the Notes or the Guaranties that may be commercially
unreasonable or may constitute a penalty or forfeiture.
 
Our opinions are subject to the effect of general principles exonerating a
guarantor or surety if the creditor materially alters the original obligation of
the principal without the consent of the guarantor or surety, elects remedies
for default that impair the subrogation rights of the guarantor or surety
against the principal, takes action without notice or consent of the guarantor
or surety that materially prejudices the guarantor or surety and the like; while
we believe that a court should hold that the explicit language contained in the
Agreement waiving such rights is enforceable, we express no opinion with respect
to the effect of (i) any modification to or amendment of the obligations of any
guarantor or surety that materially increases such obligations, (ii) any
election of remedies by the holders of obligations arising under the Notes
following the occurrence of an event of default, or (iii) any other action by
such holders contemplated by such waivers that materially prejudices the
guarantor or surety.
 
We do not express any opinion herein concerning any law other than the law of
the State of New York and the Federal law of the United States.
 
The opinions expressed in paragraphs (1), (2) and (3) above, insofar as they
relate to the validity and enforceability of the Notes and the Guaranties under
the circumstances contemplated in Section 8.7(f)(ii) of the Agreement, are
qualified by reference to the decision of the Court of Chancery of the State of
Delaware in San Antonio Fire & Police Pension Fund v. Amylin Pharmaceuticals,
Inc. et al., 983 A.2d 384 (Del.Ch. 2009) and the possible treatment of such
decision as precedent or guidance by a court interpreting such section of the
Agreement.
 
This opinion is limited to the facts and law as they exist on the date hereof,
and rendered to you in connection with the above-described transaction.  This
opinion may not be relied upon by you for any other purpose, or relied upon or
furnished to any other person, firm or corporation without our prior written
consent, except that (i) we authorize each institutional accredited investor
that becomes a Holder of any Note, to the extent permitted by the Agreement, to
rely on this opinion as of the original date of this opinion and subject to the
limitations, qualifications, exceptions and assumptions set forth herein, and
(ii) a copy of this letter may be furnished by you to, but not relied upon by,
(A) the National Association of Insurance Commissioners and any state, federal
or provincial authority or independent banking or insurance board or body having
regulatory jurisdiction over the Purchasers in the exercise of their regulatory
due diligence, and (B) institutional accredited investors that are potential
purchasers of any Note in connection with their due diligence.
 


 
Very truly yours,



Exhibit 4.2(e)(a)(i)
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 



 
Exhibit 4.2(e)(a)(ii)
 
Form of Opinion of Special Nevada Counsel
 
for the Company






_____________, 2011




To each of the Purchasers
Named in Schedule A to the
Agreement (defined below)


Re:AGL Capital Corporation – $120,000,000 Series A due 2016 and
$155,000,000 Series B Senior Notes due 2018


Ladies and Gentlemen:


We have acted as counsel to AGL Capital Corporation, a Nevada corporation (“AGL
Capital”).  This opinion letter is being delivered to you in connection with the
(i) offer and sale by AGL Capital of its Series A Senior Notes due 2016 in the
aggregate principal amount of $120,000,000 (the "Series A Notes") and its
Series B Senior Notes in the aggregate principal amount of $155,000,000 (the
"Series B Notes" and, together with the Series A Notes, the "Notes") pursuant to
the Note Purchase Agreement, dated as of August 31, 2011 (the "Agreement"), by
and among AGL Capital, AGL Resources Inc., a Georgia corporation (“AGL
Resources”) and the financial institutions appearing on the signature pages
thereof (the "Agreement"), and (ii) the Private Placement memorandum dated
July 11, 2011, relating to the transactions contemplated by the Agreement (the
"Memorandum").  Capitalized terms not defined herein shall have such meaning as
is set forth in the Agreement.  


The only opinions rendered by this firm consist of those matters set forth in
numbered paragraphs 1 through 5 (our “Opinions”) and no opinion is implied or to
be inferred beyond such matters.  Our Opinions are furnished solely for the
benefit of the Purchasers in connection with the Agreement, and such opinions
cannot be relied upon by them for any other purpose.  Our Opinions are not to be
used, circulated, quoted, referred to or filed with any person or entity without
our prior written consent, except that (i) we authorize each institutional
accredited investor that becomes a Holder of any Note, to the extent permitted
by the Agreement, to rely on this opinion as of the original date of this
opinion and subject to the limitations, qualifications, exceptions and
assumptions set forth herein, and (ii) a copy of this letter may be furnished by
you to, but not relied upon by, (A) the National Association of Insurance
Commissioners and any state, federal or provincial authority or independent
banking or insurance board or body having regulatory jurisdiction over the
Purchasers in the exercise of their regulatory due diligence and
(B) institutional accredited investors that are potential purchasers of any Note
in connection with their due diligence.  


In connection with the Opinions, we have examined copies of the following
documents:


(a)the Agreement;


(b)a specimen form of Note;


(c)the Memorandum;


(d)Articles of Incorporation of AGL Capital as filed with the Nevada Secretary
of State’s Office on September 15, 2000;


(e)a copy of the Bylaws of AGL Capital as adopted by the Board of Directors of
AGL Capital on September 25, 2000;


(f)Certificate of Good Standing for AGL Capital issued by the Nevada Secretary
of State on _____________, 2011;


(g)Unanimous Written Consent of the Board of Directors of AGL Capital dated
_____________, 2011, designating the Pricing Committee  authorizing and
approving the Agreement and the Memorandum, the issuance and sale of the Notes
and matters related thereto; and


(h)Written Consent of the Pricing Committee of AGL Capital dated ______________,
2011, approving the issuance of the Notes, the execution and delivery of the
Agreement and related matters; and


(i)Certificate of _________________, the ________________ of AGL Capital dated
as of __________________, 2011 (the “Officer’s Certificate”), a copy of which
(without exhibits) is attached hereto.


Our Opinions are limited to the laws of the State of Nevada, except Nevada’s
“blue sky” laws, that are in effect on the date of this letter and that, in our
professional judgment, are normally applicable to transactions of the type
contemplated by the Agreement.  We express no opinion with regard to any matter
which may be governed by the laws of any other jurisdiction.  We express no
opinion as to whether any court of any jurisdiction will give effect to the
governing law provisions set forth in the Agreement or the Notes.  


The term “laws” as used in our Opinion means the Constitution and each of the
statute, judicial and administrative decisions, and rules and regulations of
governmental agencies of the State of Nevada.  


Whenever our opinions below are qualified by the words “to our knowledge”, we
mean to the actual knowledge of the lawyers in this firm without any examination
of this firm’s or AGL Capital’s files or any public records.  Our firm has
represented AGL Capital only in connection with matters such as this letter and
we do not represent either AGL Capital or AGL Resources in connection with any
other matters or on a regular basis.  


As to various factual matters that are material to our Opinion, we have relied
upon the representations and warranties of AGL Capital set forth in the
Agreement, and the statements set forth in the Memorandum.  In giving our
Opinion, we exclude from the scope of such Opinion, state securities or “blue
sky” laws, the securities laws of any foreign jurisdiction where any of the
Notes may have been offered or sold, and any requirements of the Financial
Industry Regulatory Authority, Inc.  In making the foregoing examinations, we
have assumed the genuineness of all signatures and the capacity and legal
competency of all individuals, the authenticity and completeness of all
documents submitted to us as originals, the conformity to the original documents
of all documents submitted to us as copies, the due execution and delivery by
any person or entity (except AGL Capital) of all documents where due execution
and delivery is a prerequisite to the effectiveness of such documents, the
authority of the person or persons who executed each of such documents on behalf
of any person or entity other than an officer of AGL Capital, the correctness
and accuracy of the AGL Capital's representations and warranties in the
Agreement, and the correctness and accuracy of the Officer’s Certificate.  We
have made no attempt to investigate or verify the accuracy and completeness of
any document submitted to us upon which we have relied in giving our Opinions.  


In addition, in giving our Opinion in numbered paragraph 1 below as to the good
standing and qualification of AGL Capital, we have relied solely on the
certificate of good standing, item (f) noted above.  


Based upon and subject to the foregoing and also subject to the assumptions,
limitations, exceptions and explanations hereinafter set forth, we are of the
following opinions:  


1.AGL Capital is a corporation validly existing and in good standing as a
business corporation under the laws of the State of Nevada with requisite
corporate power to own its properties and conduct its business as described in
the Memorandum to issue and sell the Notes and to execute and deliver the Notes
and the Agreement and perform its obligations thereunder.  


2.The Notes and the Agreement have been duly authorized by AGL Capital.  


3.To the extent Nevada law applies to the matter, the Notes and the Agreement
have been duly executed and delivered by AGL Capital.  


4.No approval, authorization or consent is required by any governmental
authority of the State of Nevada for the issuance by AGL Capital of the Notes,
and for the execution and delivery of, and the performance of the obligations of
AGL Capital under the Agreement and the Notes.


5.The execution and delivery by AGL Capital of the Agreement and the Notes do
not, and if AGL Capital were now to perform its obligations under the Agreement
and the Notes such performance would not, result in any: (i) violation of AGL
Capital’s Articles of Incorporation or Bylaws; (ii) violation of any existing
State of Nevada statute, regulation, rule or law to which AGL Capital is
subject; or (iii) violation of any judicial or administrative decree, writ,
judgment or order to which, to our knowledge, AGL Capital is subject.


All of the opinions hereafter set forth are based upon pertinent laws and facts
in existence as of the date hereof.  We expressly disclaim any obligation to
advise you of changes to pertinent laws or facts that may hereafter come to our
attention.  


Very truly yours,

Exhibit 4.2(e)(a)(ii)
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 

AGL CAPITAL CORPORATION
OFFICER'S CERTIFICATE


The undersigned, ____________________, hereby certifies on behalf of AGL Capital
Corporation (“AGL Capital”) that he is the duly elected, qualified and acting
________________________ of AGL Capital and:



 
1.
I am familiar with the corporate records and business affairs of AGL Capital.



2.This Officer’s Certificate is given in connection with (i) offer and sale by
AGL Capital of its Senior Notes in the aggregate principal amount of
$_____________ (the “Notes”) pursuant to the Note Purchase Agreement, dated as
of August 31, 2011 (the "Agreement"), by and among AGL Capital, AGL Resources
Inc., a Georgia corporation (“AGL Resources”) and the financial institutions
appearing on the signature pages thereof (the "Agreement"), and (ii) the Private
Placement memorandum dated July 11, 2011, relating to the transactions
contemplated by the Agreement (the "Memorandum").  


3.I am executing this Officer’s Certificate with the knowledge that Woodburn and
Wedge will rely on this certificate in rendering its opinions to be given in
connection with the Notes and the Agreement.


4.AGL Capital has at all times since its date of incorporation had a resident
agent in the State of Nevada.  AGL Capital has not received any notice from the
Nevada Secretary of State or any other governmental authority of a determination
that any grounds exist for administratively dissolving AGL Capital and AGL
Capital has not received notice of the commencement of any action to be
judicially dissolved.  Neither the board of directors nor the stockholders of
AGL Capital have taken any action with respect to dissolution, and neither has
filed any certificate of dissolution, or to take any similar action, with the
State of Nevada.  


5.The Bylaws of AGL Capital have not been amended since September 25, 2000, and
have been since that date, and continue to be as of the date hereof, in full
force and effect.


6.Attached hereto as Exhibit “A” is a true, complete and correct copy of
Resolutions Adopted by the Board of Directors of AGL Capital dated
______________, 2011, approving the Notes, the Agreement and the Memorandum and
appointing the sole member of the Pricing Committee of the Board of Directors of
AGL Capital (the “Appointment Resolution”).


7.Attached hereto as Exhibit “B” is a true, complete and correct copy of the
Written Consent of the Pricing Committee of AGL Capital Corporation dated
________________, 2011, by which the Pricing Committee approved and confirmed
the Agreement, the Notes and matters related thereto (the “Pricing Committee
Consent”).  The Appointment Resolutions and the Pricing Committee Consent are
hereinafter collectively referred to as the “Resolutions”.


8.The member of the Pricing Committee who adopted the Pricing Committee Consent
was duly appointed and serving in his office at the time of the adoption of the
Pricing Committee Consent.  The Resolutions have been since their adoption and
continue to be as of the date hereof in full force and effect and have not been
amended, supplemented, rescinded or revoked except to the extent one or more of
the Resolutions may supplement one or more of the other Resolutions.


9.No consent from or approval of any state or Federal governmental agency is
required on the part of AGL Capital for the Notes except such consents and
approvals as may be required under Federal or state securities laws governing
the issuance of the Notes.


10.The execution and delivery by AGL Capital and the performance by AGL Capital
of its obligations under the Notes do not and will not result in any:


(a)To my knowledge, a violation of any known existing State of Nevada
constitution, statute, regulation, rule, order or law to which AGL Capital or
its assets are subject; and


(b)Violation of any judicial or administrative decree, writ, judgment or order
to which AGL Capital or its assets are subject.


11.Each of the following persons is presently a duly elected and qualified
officer and director of AGL Capital as specified below:


Name      Title


Paul R. ShlantaPresident
___________________________Vice President, Treasurer, Director
___________________________Corporate Secretary
___________________________Assistant Corporate Secretary
___________________________Assistant Treasurer


12.I hereby certify that, pursuant to the Appointment Resolutions and the
Pricing Committee Consent, an officer of AGL Capital has executed (i) the Notes,
and (ii) the Note Purchase Agreement.  The original executed Notes and Agreement
have been delivered to a representative of the purchasers of the Notes without
reservation, escrow or condition with the intent of creating a binding agreement
on AGL Capital.  





E-4.2(e)(a)(ii)-






 
 

--------------------------------------------------------------------------------

 

The undersigned has executed this Officer’s Certificate as of
____________________, 2011.  




                                                      ,
Vice President and Treasurer







E-4.2(e)(a)(ii)-






 
 

--------------------------------------------------------------------------------

 



 
Exhibit 4.2(e)(a)(iii)
 
Form of Opinion of Special Georgia Counsel
 
for the Obligors








To each of the Purchasers
Named in Schedule A to the Agreement (defined below)


 
Re:AGL Capital Corporation—$275 Million Senior Notes



Ladies and Gentlemen:


We have acted as special counsel to AGL Resources Inc., a Georgia corporation
(the “Guarantor”), in connection with the issuance and sale by AGL Capital
Corporation, a Nevada corporation and wholly owned subsidiary of the Guarantor
(the “Issuer”), of $120 million in aggregate principal amount of its Series A
Senior Notes due 2016 and $155 million aggregate principal amount of its Series
B Senior Notes due 2018 (collectively, the “Notes”), each of which are fully and
unconditionally guaranteed (the “Guaranties”) by the Guarantor, all pursuant to
the Note Purchase Agreement dated as of August 31, 2011 (the “Agreement”), by
and among the Issuer, the Guarantor and each of the note purchasers signatory
thereto.  This opinion is being rendered to you at the Guarantor’s request
pursuant to Section 4.2(e) of the Agreement.  Capitalized terms used herein
without definition shall have the respective meanings ascribed to them in the
Agreement.  


In connection with our role as special counsel, we have examined originals (or
copies certified or otherwise identified to our satisfaction) of the following
documents:


 
(a)the Articles of Incorporation of the Guarantor;

 
 
(b)the Bylaws of the Guarantor;

 
 
(c)authorizing resolutions, minutes of meetings or unanimous consents adopted by
the Board of Directors of the Guarantor or committees thereof;

 
 
(d)the Agreement;

 
 
(e)the Notes, including the Guaranties notated at the end of the Notes;

 
 
(f)a certificate of good standing issued by the Georgia Secretary of State with
respect to the Guarantor dated as of [•], 2011 (the “Guarantor Good Standing
Certificate”);

 
 
(g)a certificate of the Secretary and/or other officers of the Guarantor dated
the date hereof; and

 
 
(h)the certificates required to be delivered to the Purchasers pursuant to
Sections 4.2(c) and (d) of the Agreement.

 


Other than our review of the documents set forth above, we have not reviewed any
other documents or made any independent investigation for the purpose of
rendering this opinion and we make no representation as to the scope or
sufficiency of our review for your purposes.  With your consent, our opinion is
qualified in all respects by the scope of such document examination.


In connection with the foregoing examination of such documents, we have assumed
(a) the genuineness of the signatures of persons signing all records,
certificates, documents and instruments; (b) the authenticity of the original of
each record, certificate, document and instrument submitted to and reviewed by
us, and the conformity to the authentic original of all records, certificates,
documents and instruments submitted to us as copies or electronic filings; (c)
that the statements of fact made in such documents are true, accurate and
complete; and (d) that all natural persons signing a document have sufficient
legal capacity to do so, and that all persons acting or signing on behalf of an
entity are duly incumbent in their offices.


Based upon and subject to the foregoing and subject to the further
qualifications set forth herein, it is our opinion that:


1.The Guarantor is a corporation validly existing and in good standing as a
corporation under the laws of the State of Georgia with requisite corporate
power to own its properties and conduct its business, to issue the Guaranties
and to execute and deliver the Agreement and the Guaranties and to perform its
obligations thereunder.


2.The Guarantor is qualified to do business as a foreign corporation in all
jurisdictions where it owns or leases substantial properties or in which the
conduct of its business requires such qualification and is in good standing in
each such jurisdiction, except where the failure to be so qualified or in good
standing would not result in a Material Adverse Effect.


3.The Agreement has been duly authorized, executed and delivered by the
Guarantor.


4.The Guaranties notated at the end of the Notes have been duly authorized and
executed by the Guarantor.


5.All approvals, authorizations or consents required by any governmental
authority of the United States or the State of Georgia for the issuance of the
Notes and the Guaranties have been obtained and for the execution and delivery
of, and the performance of the obligations of the Guarantor under, the
Agreement, are valid and are in full force and effect.


6.The execution and delivery by the Issuer and the Guarantor of the Agreement,
the Notes and the Guaranties notated at the end of the Notes do not and will not
result in any: (i) violation of the Guarantor’s Articles of Incorporation or
Bylaws; (ii) violation of any existing federal or State of Georgia statute,
regulation, rule or law to which the Guarantor is subject; (iii) violation of
any judicial or administrative decree, writ, judgment or order to which, to our
knowledge, the Guarantor is subject; or (iv) violation of any contract set forth
on Schedule A hereto (except, in the cases of clauses (ii), (iii) and (iv), for
such violation that would not result in a Material Adverse Effect).


In addition, we confirm to you that, to our knowledge, there are no actions,
suits, investigations, litigations or other proceedings pending or threatened
against the Issuer or the Guarantor before any court, arbitrator or governmental
agency or authority that would reasonably be expected to have a Material Adverse
Effect or on the ability of the Issuer or the Guarantor to perform their
obligations under the Agreement and the Guaranties or on the legality, validity
or enforceability of any of the Issuer’s or Guarantor’s obligations thereunder.


Whenever any opinion set forth in this opinion letter is qualified by the words
“to our knowledge”, “known to us” or other words of similar meaning, such words
mean the current awareness by lawyers in the Primary Lawyer Group (defined
below) of factual matters such lawyers recognize as being relevant to the
opinion or confirmation so qualified.  “Primary Lawyer Group” means any lawyer
in this firm: (i) who signs this opinion letter; (ii) who is actively involved
with the transactions contemplated by the Agreement or (iii) who, solely as to
information relevant to an opinion issue, is primarily responsible for providing
the response concerning the particular issue.  Except as may be expressly
described herein, we have not undertaken any investigation to determine the
existence or absence of facts and no inference as to our knowledge of the
existence or absence of facts should be drawn from our serving as outside
counsel for the Guarantor.


We express no opinion with respect to the laws of any jurisdiction other than
the laws of the State of Georgia and, solely with respect to numbered paragraphs
5 and 6(ii) above, the federal laws of the United States.  In addition, we
express no opinion herein in any respect as to: (i) pension and employee benefit
laws and regulations, including without limitation the Employee Retirement
Income Security Act of 1974, as amended; (ii) federal and state environmental
laws and regulations; (iii) federal and state land use and subdivision laws and
regulations (including without limitation any applicable building or zoning,
fire, health, safety or public service company laws, ordinances or regulations);
(iv) the statutes and ordinances, administrative decisions, and the rules and
regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level), and judicial decisions to the extent that
they deal with any of the foregoing; (v) federal and state antitrust and unfair
competition laws and regulations, (vi) federal and state laws and regulations
concerning filing and notice requirements (e.g. Hart-Scott-Rodino and
Exon-Florio) other than requirements applicable to charter-related documents
such as certificates of merger; (vii) federal and state laws and regulations
concerning the sale, distribution, transportation or storage of natural gas;
(viii) any laws, statutes, governmental rules or regulations or decisions which
in our experience are not generally applicable to transactions like those
contemplated by the Agreement;  (ix) compliance with fiduciary duty
requirements; (x) fraudulent conveyance or fraudulent transfer laws; (xi)
federal and state patent, copyright, intellectual property, trademark and trade
name laws; (xii) federal and state labor laws and regulations; (xiii) federal
and state tax laws and regulations; (xiv) federal and state health and safety
laws and regulations; (xv) federal and state racketeering laws and regulations;
(xvi) federal and state laws, regulations and policies concerning (a) national
and local emergency, (b) judicial deference to acts of sovereign states and (c)
criminal and civil forfeiture laws; (xvii) federal and state banking laws and
regulations; (xviii) federal and state securities laws and regulations and (xix)
other federal and state statutes of general application to the extent they
provide for criminal prosecution.  Our opinions in numbered paragraphs 1 and 2
above as to the existence and good standing of the Guarantor is based solely on
our review of the Guarantor Good Standing Certificate and similar certificates
from the secretaries of state or similar authorities of the states in which the
Guarantor is qualified to do business as a foreign corporation.


This opinion letter is limited to the specific issues addressed herein and the
opinions rendered above are limited in all respects to laws and facts existing
on the date and at the time hereof.  Our opinions are set forth as of the date
of this letter upon the assumptions set forth herein and we disclaim any
obligation or responsibility to update or supplement this letter in response to
subsequent changes in the law or future events affecting the transactions
contemplated by the Agreement.  By rendering this opinion, we do not undertake
to advise you with respect to any other matter or any change in such laws, facts
or in the interpretations thereof which may occur after the date or time
hereof.  This opinion is delivered to you in connection with the transactions
contemplated by the Agreement, and it may not be furnished to or relied upon by
any other person or used, circulated or quoted for any other purpose without our
express written consent, except that (i) we authorize each institutional
accredited investor that becomes a Holder of any Note, to the extent permitted
by the Agreement, to rely on this opinion as of the original date of this
opinion and subject to the limitations, qualifications, exceptions and
assumptions set forth herein and (ii) a copy of this letter may be furnished by
you to, but not relied upon by, (A) the National Association of Insurance
Commissioners and any state, federal or provincial authority or independent
banking or insurance board or body having regulatory jurisdiction over the
Purchasers in the exercise of their regulatory due diligence and (B)
institutional accredited investors that are potential purchasers of any Note in
connection with their due diligence.
 


 
Very truly yours,
 

Exhibit 4.2(e)(a)(iii)
(to Note Purchase Agreement)






 
 

--------------------------------------------------------------------------------

 

Schedule A1




Agreement and Plan of Merger by and between AGL Resources Inc., Apollo
Acquisition Corp, Ottawa Acquisition LLC and Nicor, dated December 6, 2010.


Waiver entered into as of February 4, 2011, by and among AGL Resources Inc., a
Georgia corporation, Apollo Acquisition Corp., an Illinois corporation and a
wholly-owned subsidiary of AGL Resources Inc., and Nicor Inc., an Illinois
corporation.


Specimen AGL Capital Corporation 6.00% Senior Notes due 2034.


Specimen AGL Capital Corporation 4.95% Senior Notes due 2015.


Specimen AGL Capital Corporation 6.375% Senior Secured Notes due 2016.


Specimen AGL Capital Corporation 4.45% Senior Secured Notes due 2013.


Specimen AGL Capital Corporation, 5.25% Senior Notes due 2019.


Form of AGL Capital Corporation 5.875% Senior Notes due 2041.


Indenture, dated as of December 1, 1989, between Atlanta Gas Light Company and
Bankers Trust Company, as Trustee.


First Supplemental Indenture dated as of March 16, 1992, between Atlanta Gas
Light Company and NationsBank of Georgia, National Association, as Successor
Trustee.


Indenture, dated February 20, 2001 among AGL Capital Corporation, AGL Resources
Inc. and The Bank of New York, as Trustee.


Form of Guarantee of AGL Resources Inc. dated as of August 10, 2009 regarding
the AGL Capital Corporation 5.25% Senior Notes due 2019.


Form of Guarantee of AGL Resources Inc. dated as of December 14, 2007 regarding
the AGL Capital Corporation 6.375% Senior Note due 2016.


Form of Guarantee of AGL Resources Inc. dated as of September 27, 2004 regarding
the AGL Capital Corporation 6.00% Senior Note due 2034.


Form of Guarantee of AGL Resources Inc. dated as of December 20, 2004 regarding
the AGL Capital Corporation 4.95% Senior Note due 2015.


Form of Guarantee of AGL Resources Inc. dated as of July 2, 2003 regarding the
AGL Capital Corporation 4.45% Senior Note due 2013.


Form of AGL Resources Inc. Guarantee regarding the AGL Capital Corporation
5.875% Senior Notes due 2041.


Guaranty Agreement, effective December 13, 2005, by and between Atlanta Gas
Light Company and AGL Resources Inc.


Form of Commercial Paper Dealer Agreement between AGL Capital Corporation, as
Issuer, AGL Resources Inc., as Guarantor, and the Dealers named therein, dated
September 25, 2000.


Guarantee of AGL Resources Inc., dated October 5, 2000, of payments on
promissory notes issued by AGL Capital Corporation (AGLCC) pursuant to the
Issuing and Paying Agency Agreement dated September 25, 2000, between AGLCC and
The Bank of New York.


Issuing and Paying Agency Agreement, dated September 25, 2000, between AGL
Capital Corporation and The Bank of New York.


Credit Agreement as of September 30, 2008 by and among AGL Resources Inc., AGL
Capital Corporation, Wachovia Bank, N.A. as Administrative Agent, Wachovia
Capital Markets, LLC as sole lead arranger and sole lead bookrunner, SunTrust
Bank, NA, The Bank of Tokyo-Mitsubishi UFJ, LTD., Calyon New York Brand and The
Royal Bank of Scotland PLC as Co-Documentation Agents.


Credit Agreement as of September 15, 2010 by and among AGL Resources Inc., AGL
Capital Corporation, Wells Fargo Bank, National Association, as administrative
agent, Wells Fargo Securities, LLC, Banc of America Securities LLC and SunTrust
Robinson Humphrey, Inc., as joint arrangers and joint bookrunners, and the
several other banks and other financial institutions named therein, Bank of
America, N.A. and SunTrust Bank, as Co-Syndication Agents, and The Bank of
Tokyo-Mitsubishi, UFJ, Ltd., and JPMorgan Chase Bank, N.A., as Co-Documentation
Agents.


First Amendment as of December 21, 2010 to Credit Agreement as of September 15,
2010 by and among AGL Resources Inc., AGL Capital Corporation, Wells Fargo Bank,
National Association, as administrative agent, Wells Fargo Securities, LLC, Banc
of America Securities LLC and SunTrust Robinson Humphrey, Inc., as joint
arrangers and bookrunners, and the several other banks and other financial
institutions named therein, Bank of America, N.A. and SunTrust Bank, as
co-syndication agents, and The Bank of Tokyo-Mitsubishi, UFJ, Ltd., and JPMorgan
Chase Bank, N.A., as co-documentation agents.


Guarantee, dated as of September 15, 2010 made by AGL Resources Inc., the
guarantor, in favor of Wells Fargo Bank, National Association, as administrative
agent for the lenders parties to the Credit Agreement, dated as of September 15,
2010, among Guarantor, AGL Capital Corporation, the borrower, the lenders named
therein, and Wells Fargo Bank, National Association, as administrative agent.


Bridge Term Loan Credit Agreement dated as of December 21, 2010 among AGL
Resources, Inc., AGL Capital Corporation, Goldman Sachs Bank USA, as
administrative agent, sole lead arranger and sole bookrunner, SunTrust Bank,
N.A. and Wells Fargo Bank, National Association, as co-syndication agents, Bank
of America, N.A. and Morgan Stanley Senior Funding, Inc., as co-documentation
agents, and the several lenders named therein.


Guarantee, dated as of December 21, 2010, made by AGL Resources Inc. in favor of
Goldman Sachs Bank USA, as administrative agent for the several banks and other
financial institutions or entities from time to time party to the Bridge Term
Loan Credit Agreement dated as of the date thereof, among AGL Resources Inc.,
AGL Capital Corporation, the Lenders, and Goldman Sachs Bank USA, as
Administrative Agent.


Term Loan Credit Agreement dated as of December 21, 2010 among AGL Resources,
Inc., AGL Capital Corporation, Goldman Sachs Bank USA, as administrative agent,
sole lead arranger and sole bookrunner, JPMorgan Chase Bank, N.A. and Bank of
America, N.A., as co-syndication agents, The Royal Bank of Scotland PLC and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, and the several
lenders named therein.


Guarantee, dated as of December 21, 2010, made by AGL Resources Inc. in favor of
Goldman Sachs Bank USA, as administrative agent for the several banks and other
financial institutions or entities from time to time party to the Term Loan
Credit Agreement dated as of the date thereof, among AGL Resources Inc., AGL
Capital Corporation, the Lenders, and Goldman Sachs Bank USA, as Administrative
Agent.


Reimbursement Agreement dated as of October 14, 2010, by and among Pivotal
Utility Holdings, Inc., AGL Resources Inc., JPMorgan Chase Bank, N.A., as
administrative agent and lead arranger, and the several other banks and other
financial institutions named therein.


First Amendment dated as of December 17, 2010 to Reimbursement Agreement dated
as of October 14, 2010, by and among Pivotal Utility Holdings, Inc., AGL
Resources Inc., JPMorgan Chase Bank, N.A., as administrative agent and lead
arranger, and the several other banks and other financial institutions named
therein.


Reimbursement Agreement dated as of October 14, 2010, by and among Pivotal
Utility Holdings, Inc., AGL Resources Inc., The Bank of Tokyo-Mitsubishi UFJ,
Ltd, New York Branch, as administrative agent and lead arranger, and the several
other banks and other financial institutions named therein.


First Amendment, dated as of December 17, 2010 to Reimbursement Agreement dated
as of October 14, 2010, by and among Pivotal Utility Holdings, Inc., AGL
Resources Inc., and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
administrative agent and lead arranger, and the several other banks and other
financial institutions named therein.


Reimbursement Agreement dated as of October 14, 2010, by and among Pivotal
Utility Holdings, Inc., AGL Resources Inc., The Bank of Tokyo-Mitsubishi UFJ,
Ltd, New York Branch, as administrative agent and lead arranger, and the several
other banks and other financial institutions named therein.


First Amendment dated as of December 17, 2010 to Reimbursement Agreement dated
as of October 14, 2010, by and among Pivotal Utility Holdings, Inc., AGL
Resources Inc., and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
administrative agent and lead arranger, and the several other banks and other
financial institutions named therein.


Reimbursement Agreement dated as of October 14, 2010, by and among Pivotal
Utility Holdings, Inc., AGL Resources Inc., JPMorgan Chase Bank, N.A., as
administrative agent and lead arranger, and the several other banks and other
financial institutions named therein.


First Amendment, dated as of December 17, 2010 to Reimbursement Agreement dated
as of October 14, 2010, by and among Pivotal Utility Holdings, Inc., AGL
Resources Inc. and JPMorgan Chase Bank, N.A., as administrative agent and the
several other banks and other financial institutions named therein.







--------------------------------------------------------------------------------

 
 
1 List of agreements (including amendments thereto) subject to addition,
modification and deletion upon further review.

 

E-4.2(e)(a)(iii)-






 
 

--------------------------------------------------------------------------------

 



 
Exhibit 4.2(e)(b)
 
Form of Opinion of Special Counsel
 
for the Purchasers






[Delivered to Purchasers Only]



Exhibit 4.2(e)(b)
(to Note Purchase Agreement)






 
